Case 1:19-CV-0124O-ENV-LB Documentl Filed 03/01/19

Bairy l. Levy, Esq.

l\/Iichael A. Sirignano, Esq.
Frank P. Tiscione, Esq.
RIVKIN RADLER LLP

926 RXR Plaza

Uniondale, New York l l556
(516) 357~3000

C()Lmis'elfor PZai//zlg`f/"S' Governmem Emp/c)yees lm‘umnce
Compcmy, GEIC() lndemnify Company, GE]C() Gene/"a/
Insw’ance Cr)mpal//y and GE[CO Casz/ally Compcmy

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK
__________________________________________ X

GOVERNMENT El\/IPLOYEES INSURANCE COl\/IPANY,
GEICO lNDEl\/INITY COMPANY, GEICO GENERAL
INSURANCE COl\/IPANY and GEICO CASUALTY
COl\/IPANY,

Plaintiffs,
-against-

ALEXANDER KOLESNIKOV, l\/I,D., ALEXANDER
KOLESNIKOV MEDICAL, P.C., SABINA SHAFEI, and
YOUSEF SHAFEI,

Defendants.
__________________________________________ X

Q<Mu_r_

Page 1 of 62 Page|D #: 1

Docket No.: ( )

Plaintiff Demands a Trial by
Jury

Plaintiffs Government Einployees lnsurance Company, GEICO lndemnity Company, GEIC()

General lnsurance Coinpany and GEICO Casualty Company (collectively “GEICO” or

“Plaintiffs”), as and for their Complaint against Defendants, hereby allege as follows:

NATURE OF THE ACTION

l. This action seeks to recover more than $l,445,000,0() that Defendants Wrongfully

obtained from GEICO by submitting, and causing to be submitted, thousands of fraudulent no-

fault insurance charges relating to medically unnecessary, illusory, and otherwise unreimbursable

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 2 of 62 Page|D #: 2

healthcare services, including patient examinations and diagnostic testing (collectively, the

“Fraudulent Services”), that allegedly were provided to New York automobile accident victims

(“lnsureds”) at a “multidisciplinary” clinic located at 5321~5329 Flatlands Avenue, Brooklyn,

New Yorl< (the “Flatlands Clinic”).

2. In addition, GEICO seeks a declaration that it is not legally obligated to pay

reimbursement of more than $737,000.00 in pending no-fault insurance claims that have been

submitted by or on behalf of Defendant Alexander Kolesnikov l\/ledical, P.C. because:

(i)

(ii)

(iii)

the Fraudulent Services were not medically necessary and were provided -
to the extent that they were provided at all »~ pursuant to pre-determined
fraudulent protocols designed solely to financially enrich Defendants,
rather than to treat or otherwise benefit the Insureds who purportedly were
subjected to them;

the billing codes used for the Fraudulent Services misrepresented and
exaggerated the level of services that purportedly were provided in order
to inflate the charges submitted to GEICO; and

the fraudulent, pre-determined treatment and billing protocols were
subject to the direction and control of persons that were not licensed to
practice medicine, resulting in the performance and billing for unnecessary
and inflated charges to GEICO.

3. The Defendants fall into the following categories:

(i)

(ii)

Defendants, Sabina Shafei (“Sabina”), and Yousef Shafei (“Youset”) are
laypersons that have controlled the operation and management of the
Flatlands Clinic, been directly involved in the operation and management
of Alexander Kolesnil<ov Medical, P.C., and were the catalysts behind the
design and implementation of the fraudulent billing and treatment
protocols associated with the Fraudulent Services for the purposes of
billing such services to automobile insurance companies, including
GEICO.

Defendant Alexander Kolesnil<ov l\/ledical, P.C. (“Kolesnikov l\/Iedical”),
is a medical professional corporation through which the Fraudulent
Services purportedly were performed and billed to automobile insurance
companies, including GEICO.

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 3 of 62 Page|D #: 3

(iii) Defendants Alexander Kolesnil<ov, l\/l.D. (“Kolesnikov”) is a licensed
medical professional who purported to own Kolesnikov l\/Iedical and
purported to perform some of the Fraudulent Services.

4. As discussed below, Defendants at all relevant times have known that:
(i) the Fraudulent Services were not medically necessary and were provided -
to the extent that they were provided at all - pursuant to pre-determined
fraudulent protocols designed solely to financially enrich Defendants,

rather than to treat or otherwise benefit the Insureds who purportedly were
subjected to them;

(ii) the billing codes used for the Fraudulent Services misrepresented and
exaggerated the level of services that purportedly were provided in order
to inflate the charges submitted to GEICO; and

(iii) the fraudulent, pre-determined treatment and billing protocols were
subject to the direction and control of persons that were not licensed to
practice medicine, resulting in the performance and billing for unnecessary
and inflated charges to GEICO.

5. As such, Defendants do not now have - and never had _ any right to be
compensated for the Fraudulent Services that they billed to GEICO.

6. The chart annexed hereto as Exhibit “l” sets forth a representative sample of the
fraudulent claims that have been identified to-date that Defendants submitted, or caused to be
submitted, to GEICO.

7. The Defendants’ fraudulent scheme began as early as 20l3 and has continued
uninterrupted through present day.

8. As a result of Defendants’ scheme, GEICO has incurred damages of more than
31,445,000.00.

THE PARTIES
I. Plaintiffs

9. Plaintiffs Government Employees lnsurance Company, GEICO Indemnity

Company, GEICO General lnsurance Company and GEICO Casualty Company are Maryland

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 4 of 62 Page|D #: 4

corporations with their principal places of business in Chevy Chase, l\/Iaryland. GEICO is
authorized to conduct business and to issue automobile insurance policies in New York.

II. Defendants

lO. Defendant Sabina resides in and is a citizen of the State of New York. Sabina is
not and has never been licensed to practice medicine Sabina has, at all relevant times, controlled
the operation and management of the Flatlands Clinic, been directly involved in the operation
and management of Kolesnikov l\/ledical, and along with Yousef, been the catalyst behind the
design and implementation of the fraudulent billing and treatment protocols associated with the
Fraudulent Services.

lO. Defendant Yousefresides in and is a citizen of the State of New York. Yousef is
not and has never been licensed to practice medicine Yousef has, at all relevant times, controlled
the operation and management of the Flatlands Clinic, been directly involved in the operation
and management of Kolesnil<ov l\/Iedical, and along with Sabina, been the catalyst behind the
design and implementation of the fraudulent billing and treatment protocols associated with the
Fraudulent Services.

ll. Defendant Kolesnil<ov resides in and is a citizen of New Yorl<. Kolesnikov was
licensed to practice medicine in New York on July 9, 2009, and purports to provide many of the
Fraudulent Services through Kolesnikov l\/ledical.

l2. Defendant Kolesnikov l\/Iedical is a New York medical professional corporation
with its principal place of business in New Yorl<, through which many of the Fraudulent Services

purportedly were provided and billed to automobile insurance companies, including GElCO.

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 5 of 62 Page|D #: 5

JURISDICTION AND VENUE

l3. This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
§ l332(a)(l) because the matter in controversy exceeds the sum or value of 875,000.00,
exclusive of interests and costs, and is between citizens of different states.

14. Pursuant to 28 U.S.C. § l33l, this Court also has jurisdiction over claims brought
under 18 U.S.C. § 196l et _s_q]_. (the Rael<eteer lnfluenced and Corrupt Organizations [“RICG”]
Act) because they arise under the laws of the United States.

15. ln addition, this Court has supplemental jurisdiction over the subject matter of the
claims asserted in this action pursuant to 28 U.S.C. § 1367.

16. Venue in this District is appropriate pursuant to 28 U.S.C. § 1391, as the Eastern
District of New Yorl< is the District where one or more of the Defendants reside and because this

is the District where a substantial amount of the activities forming the basis of the Complaint

 

 

occurred
ALLEGATIONS COMMON TO ALL CLAIMS
I. An ()ver'vievv of the No-Fault Laws and Licensing Requirements
l7. New York’s no-fault laws are designed to ensure that injured victims of motor

vehicle accidents have an efficient mechanism to pay for and receive the health care services that
they need. Under New Yorl<’s Comprehensive l\/Iotor Vehicle lnsurance Reparations Act (N.Y.
lns. Law §§ SlOl, e_t s_eq.) and the regulations promulgated pursuant thereto (ll N.Y.C.R.R. §§ 65,
_e_t _s_eg.`) (collectively refeired to as the "No-l"ault Laws”), automobile insurers are required to
provide Personal lnjury Protection Benefits (“l\lo-F ault Beiiefits”) to lnsureds.

18. No»Fault Benefits include up to $50,00().00 per lnsured for necessary expenses

incurred for health care goods and services, including medical services.

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 6 of 62 Page|D #: 6

19. An lnsured can assign his/her right to No-Fault Benefits to health care goods and
services providers in exchange for those services.

20. Pursuant to a duly executed assignment, a health care provider may submit claims
directly to an insurance company and receive payment for medically necessary services, using the
claim form required by the New Yorl< State Department of lnsurance (known as “Verification of
Treatment by Attending Physician or Other Provider of Health Service” or, more commonly, as an
“NF-3” . ln the alternative, a health care provider may submit claims using the Health Care
Financing Administration insurance claim form (known as the “HCFA-l 500 forin”).

2l. Pursuant to the No-Fault Laws, professional corporations are not eligible to bill for
or to collect No-Fault Benefits if they are unlawfully incorporated or fail to meet any New York
State or local licensing requirements necessary to provide the underlying services.

22. For instance, the implementing regulation adopted by the Superintendent of
lnsurance, l l N.Y.C.R.R. § 65-3.16(a)(12) states, in pertinent pait, as follows:

A provider of health care services is not eligible for reimbursement under section
5l02(a)(l) of the lnsurance Law if the provider fails to meet a_n_y applicable New
York State or local licensing requirement necessary to perform such service in New
York .

(Emphasis added).

23. ln New Yorl<, only a licensed physician may: (i) practice medicine; (ii) own or
control a medical professional corporation; (iii) employ and supervise other physicians; and (iv)
absent statutory exceptions not applicable in this case, derive economic benefit from physician
services

24. Unlicensed non-physicians may not: (i) practice medicine; (ii) own or control a
medical professional corporation; (iii) employ and supervise other physicians; or (iv) absent

statutory exceptions not applicable in this case, derive economic benefit from physician services

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 7 of 62 Page|D #: 7

25. 'l`herefore, under the No-Fault Laws, a health care provider is not eligible to receive
No-Fault Benefits if it is fraudulently incorporated, fraudulently licensed, or if it engages in
unlawful fee-splitting with unlicensed non-professionals

26, ln State Farm l\/lut. Auto. lns. Co. v. l\/Iallela, 4 N.Y.Bd 313, 320 (20()5), the New
York Court of Appeals confirmed that health care providers that fail to comply with licensing
requirements are ineligible to collect No-Fault Benefits, and that insurers may look beyond a
facially-valid license to determine whether there was a failure to abide by state and/or local laws.

27. Pursuant to the No-Fault Laws, only health care providers in possession of a d_ir_egt
assignment of benefits are entitled to bill for and collect No-Fault Benefits. There is both a
statutory and regulatory prohibition against payment of No-F ault Benefits to anyone other than the
patient or his/her health care provider. The implementing regulation adopted by the Superintendent
oflnsurance, l l N.Y.C.R.R. § 65-3.l l, states - in peitinent pait - as follows:

An insurer shall pay benefits for any element of loss directly to the applicant or

upon assignment by the applicant shall pay benefits directly to providers of
health care services as covered under section five thousand one hundred two (a)(l)

of the lnsurance Law
28. Accordingly, for a health care provider to be eligible to bill for and to collect
charges from an insurer for health care services pursuant to lnsurance Law § 5102(a), it must be
the M provider of the services Under the No-Fault Laws, a professional corporation is not
eligible to bill for services, or to collect for those services from an insurer, where the services were
rendered by persons who were not employees of the professional corporation, such as independent

COHU‘B.C‘[OI`S.

29. Pursuant to New York lnsurance Law § 403, the NF-Ss and HCFA-ISOO forms
submitted by a health care provider to GEICO, and to all other automobile insurers, must be

verified by the health care provider subject to the following warning:

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 8 of 62 Page|D #: 8

Any person who knowingly and with intent to defraud any insurance company or
other person files an application for insurance or statement of claim containing any
materially false information, or conceals for the purpose of misleading, information
concerning any fact material thereto, commits a fraudulent insurance act, which is a

crime.
II. Defendants’ Fraudulent Scheme

30. Beginning in 20l3, and continuing through the present day, Defendants have
masterminded and implemented a series of interrelated fraudulent schemes in which they billed
GEICO and other automobile insurers for millions of dollars in No-Fault Benefits they never were
entitled to receive because the services were medically unnecessary and otherwise
unreimbursable.

A. Historical Background and Defendants’ Current Fraudulent Scheme

3l. Sabina and Yousef have a history of controlling locations and associated
professional corporations to submit large-scale fraudulent no-fault billing to New York
automobile insurers, including GEICO, Prior to operating from the Flatlands Clinic, Sabina, and
Yousef engaged in a series of similar fraudulent rio-fault insurance schemes

32. Sabina and Yousef began their fraudulent no-fault scheme through the operation
and management of another “multidisciplinary” clinic located at 8008 Flatlands Avenue,
Brooklyn (the “8008 Location”).

33. ln connection with the fraudulent scheme, Sabina and Yousef caused professional
corporations to implement large scale fraudulent treatment and billing protocols designed to
defraud automobile insurers

34. After years of operating the 8008 Location and submitting millions of dollars in
fraudulent no-fault claims through the professional corporations that operated from the location,

Sabina and Yousef “closed up shop” and like thieves in the middle of the night, moved all of

Case 1:19-CV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 9 of 62 Page|D #: 9

their operations to 1642 West 9lh Street, Brooklyn (“1642 West Location") for the purposes of
continuing the fraudulent scheme

35. As with the 8()08 Location, Sabina and Yousef caused the professional
corporations at the 1642 West Location to implement large scale fraudulent treatment and billing
protocols designed to defraud automobile insurers on a large scale basis

36. Shortly after the operations at the 1642 West Location started to gain traction,
automobile insurers began to question the legitimacy of the healthcare services being performed
and whether Sabina and Yousef were directly involved in the operation and management of those
professional corporations, including the billing and treatment protocols that were being
questioned Again, at some point in time, Sabina and Yousef“closed up shop” and moved all of
their operations to the Flatlands Clinic for the purposes of continuing the fraudulent scheme

37. Prior to Kolesnikov l\/Iedical operating at the Flatlands Clinic, Universal Medical
of NY, P.C. (“Universal”) was the main healthcare provider at the location. Universal was owned
at one time by Shawn Yunayev, M.D., the brother of Sabina.

38. Universal was then transferred to Jason Halper, l\/I.D., who in 2017 sued Sabina
for tortious interference with business relations §e§ Jason Halper, l\/I.D., et al. v. Sabina Shafei,
etah, Index No. 524()28/2()17 (Sup. Court, Kings County). ln this action, Dr. Halper alleged the
following:

0 Universal’s corporate records were in possession of Sabina;
¢ Sabina was the office administrator at the Flatlands Clinic;

o Universal’s corporate shares were transferred to Dr. Halper from Sabina’s
brother, Shawn Yunayev, M.D.;

0 Sabina removed and locked away Dr. Halper’s medical records pertaining
to patients at the Flatlands Clinic;

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 10 of 62 Page|D #: 10

¢ Sabina arranged to have another physician take Dr. Halper’s place at the
Flatlands Clinic.

39. Furthermore, the incorporation for Kolesnikov l\/Iedical was undertaken by Erik
Krupnik, CPA which is the accountant for Sabina and Yousef. ln addition, GEICO’s

investigation has revealed a kickback and/or illegal financial arrangement between and among

Defendants
40. For example:
0 Sabina is the office administrator at the Flatlands Clinic.

0 Kolesnikov l\/ledical’s sublease with Universal contains language modifying the
rent when Kolesnikov l\/ledical’s receivables are low and allows Kolesnikov
l\/Iedical to renegotiate rent if their profit falls under a certain number.

¢ Kolesnikov testified that he paid over $55,000 to Star Bright Service, lnc. for
construction costs at the Flatlands Clinic.

¢ Star Bright Service, lnc. is owned by Yousef and was incorporated by Erik
Krupnik.

0 Kolesnikov invested monies for a 20% share of a surgical center being
constructed in the basement ofthe Flatlands Clinic.

¢ Advanced Anesthesiology ofNY, P.C. d/b/a Total Anesthesia Provider, owned by
David Shabtian, D.O., also operates from the Flatlands Clinic, specifically in the
basement of the Flatland Clinic.

¢ David Shabtian, D.O. testified that there was no ambulatory surgical center in the
basement ofthe Flatlands Clinic.

¢ David Shabtian, D.O. also testified that he paid over $6,000 to Star Bright
Service, Inc.

¢ Although Kolesnikov pays the salary of the billing staff, assistants, and
receptionists at the Flatlands Clinic, he has no authority to hire these employees

0 Kolesnikov, Yousef, and Sabina jointly own property in Brooklyn which they
bought in 2017, presumably to conceal their ill-gotten gains

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 11 of 62 Page|D #: 11

41. 'l`he profits earned by Kolesnikov l\/Iedical were siphoned off by Sabina and
Yousefthrough bogus lease agreements and construction costs ln reality, Defendants Sabina and
Yousef retained revenue from Kolesnikov l\/ledical in contravention of New York State law.

B. Defendants’ Fraudulent Treatment and Billing Protocol

42. The lnsureds in the claims identified in Exhibit “l” whom Defendants purported
to treat were involved in relatively minor, “fender-bender” accidents, to the extent that they were
involved in any actual accidents at all. Concomitantly, the lnsureds did not suffer from any
significant injuries or health problems as a result of the relatively minor accidents they
experienced or purported to experience

43. Even so, Defendants purported to subject lnsureds to a medically unnecessary
course of “treatrnent” that was provided pursuant to a pre-determined, fraudulent protocol
designed to maximize the billing that they could submit through Kolesnikov Medical to insurers,
including GEICO, rather than to treat or otherwise benefit the lnsureds who purportedly were
subjected to it.

44. Defendants purported to provide their pre-determined fraudulent treatment
protocol to lnsureds without regard for the lnsureds’ individual symptoms or presentment, or ~ in
most cases - the total absence of any actual medical problems arising from any actual
automobile accidents

45. Each step in Defendants’ fraudulent treatment protocol was designed to falsely
reinforce the rationale for the previous step and provide a false justification for the subsequent
step, and thereby permit Defendants to generate and falsely justify the maximum amount of

fraudulent no~f`ault billing for each lnsured.

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 12 of 62 Page|D #: 12

46, lnsureds that treated at the Flatlands Clinic first underwent an initial examination
from Kolesnikov l\/Iedical. As a result, Kolesnikov and Kolesnikov l\/ledieal diagnosed lnsureds
with conditions that vary little and the examinations invariably led to further medical testing
For example, the examinations invariably led to range of motion and computerized muscle tests
("ROl\/l/l\/I'l"’) and outcome assessment testing (“OA'l"’), performed by Kolesnikov Medical. In
addition, many lnsureds were subjected to nerve conduction velocity studies (“NCVS”) and
electromyography tests (“EMGS”) performed by Kolesnikov l\/Iedical.

47. No legitimate licensed healthcare provider would permit the fraudulent treatment
and billing protocol described below to proceed under his or her auspices Rather, Defendants
permitted the fraudulent treatment and billing protocol described below to proceed under their

auspices because they sought to profit from the fraudulent billing submitted to GEICO and other

insurers
1,. The Fraudulent Initial Examinations
48. Pursuant to Defendants’ pre-determined fraudulent treatment protocol,

Defendants purported to provide lnsureds with an initial examination, the first step in the
Defendants’ fraudulent treatment protocol. if he initial examinations essentially were performed
as a “gateway” in order to provide lnsureds with pre-determined diagnoses to allow Defendants
to then provide the laundry list of Fraudulent Services.

49. Kolesnikov l\/ledical typically billed the initial examinations under CPT codes: (i)
99205, typically resulting in a charge of $236,94; (ii) 99244, typically resulting in a charge of

$236.94; or (iii) 99245, typically resulting in a charge of 8299.26.

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 13 of 62 Page|D #: 13

50. The charges for the initial examinations were fraudulent in that the examinations
were medically unnecessary and were performed ~ to the extent they were performed at all -
pursuant to the fraudulent treatment protocol established by Defendants

51. Furthermore, the charges for the initial examinations were fraudulent in that they
misrepresented the nature and extent of the initial examinations

52. ln addition, pursuant to the New York Workers’ Compensation Fee Schedule (the
“Fee Schedule”), which is applicable to claims for No-Fault Benefits, when Kolesnikov Medical
submitted charges for initial examinations under CPT code 99245 and 99205, they represented
that: (i) they took a “comprehensive” patient history; (ii) they conducted a “comprehensive”
physical examination; and (iii) they engaged in medical decision-making of“high complexity.”

53. Further, according to the Fee Schedule, when Kolesnikov l\/Iedical submitted
charges for initial examinations under CPT code 99244, they represented that: (i) they took a
“comprehensive” patient history; (ii) they conducted a “comprehensive” physical examination;
and (iii) they engaged in medical decision-making of “moderate complexity.”

(a) Misrepresentations Regarding the Performance of Examinations

54. Pursuant to the Fee Schedule, the use of CPT codes 99244 and 99245 to bill for
an initial patient encounter represents that the examining physician performed a “consultation” at
the request of another physician or other appropriate source.

55. However, Defendants did riot provide their purported “consultations” ~ to the
extent that they are provided at all - at the request of any other physicians or other appropriate
sources Rather, to the extent that the putative “consultations” were performed in the first
instance, they were performed solely as part of Defendants’ fraudulent treatment protocol, in

order to generate billing for Kolesnikov Medical.

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 14 of 62 Page|D #: 14

56. ln keeping with the fact that Defendants did not provide their purported
“consultations” at the request of another physician or appropriate source, the supposed “results”
of the putative “consultations” were not transmitted back to any referring physicians or other
appropriate sources Nor were the supposed “results” of the putative “consultations” incorporated
into any of the lnsureds’ treatment plans, or otherwise acted upon in any way.

57. In fact, Kolesnikov testified at an examination under oath on behalfof Kolesnikov
l\/ledieal on January 31, 2014, that he never asked his patients about their referral source or if
another physician requested the consultation

58. Pursuant to the Fee Schedule, the use of CPT codes 99244 and 99245 to bill for a
patient consultation represents that the physician who performed the consultation submitted a
written consultation report to the physicians or other appropriate sources who purportedly
requested the consultations in the first instance

59. However - and, again, in keeping with the fact that Defendants did not provide
their purported “consultations” at the request of another physician or appropriate source ~
Defendants did not submit any written consultation report to any referring physician or other
healthcare provider.

60. ln fact, Kolesnikov testified that he never prepared a written report to any
referring physician

61. ln the claims for purported “consultations” identified in Exhibit “1”, Defendants
misrepresented the underlying services to be consultations billable under CPT codes 99244 or

99245 because such consultations are reimbursable at a higher rate than commensurate patient

examinations

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 15 of 62 Page|D #: 15

(b) Misrepresentations Regarding the Amount of Time Spent on the
Initial Examinations

62. What is more, in every claim identified in Exhibit “l” for purported initial
“consultatioirs/examinations” under CP"l` codes 99245, 99244, and 99205, Defendants
misrepresented and exaggerated the amount of face-to-face time that the examining physicians
spend with the lnsureds or the lnsureds’ families

63. Pursuant to the Fee Schedule, the use of CPT code 99245 typically requires that
the physician spend 80 minutes of face-to-face time with the lnsured or the lnsured’s family.

64. Furthermore, the use of CPT codes 99244 and 99205 typically requires that the
physician spend at least 60 minutes of face-to-face time with the lnsured or the lnsured’s family.

65. Though Kolesnikov l\/ledical routinely billed for the initial examinations under
CPT codes 99245, 99244, and 99205, no physician associated with Defendants ever spent 60
minutes of face-to-face time with the lnsureds or their families during the initial examinations
much less 80 minutes Rather, the initial examinations rarely lasted more than 20-30 minutes, to
the extent that they were conducted at all.

66. In keeping with the fact that the initial examinations rarely lasted at least 60
minutes, Kolesnikov l\/Iedical used pre-printed, checklist forms in purporting to conduct the
putative “consultations/examinations”

67. The checklist forms that Defendants used in purporting to conduct the
examinations set forth a limited range of potential patient complaints, examination/diagnostic
testing options, potential diagnoses, and treatment recommendations

68. All that was required to complete the boilerplate forms was a brief patient
interview and a perfunctory physical examination of the insureds7 consisting of basic range of

motion, muscle strength, and incomplete neurological testing

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 16 of 62 Page|D #: 16

69. These interviews and examinations did riot require any physician associated with
Kolesnikov l\/ledical to spend more than 30 minutes of face-to-face time with the lnsureds, let
alone 60 or 80 minutes

70. ln the claims for initial “consultations/examirrations” identified in Exhibit “1”,
Defendants falsely represented that the putative “consultations/exanrinations” involved at least
60-80 minutes of face-to-face time with the lnsureds or their families, because consultations that
entail at least 60-80 minutes of face-to-face time with the lnsureds or their families are
reimbursable at higher rates than examinations that require less time to perform.

(c) Misrepresentations Regarding the Severity of the Insureds’
Presenting Problems

71. What is more, in the claims for initial medical examinations under CPT codes
99244 and 99245 that are identified in Exhibit “1”, Defendants misrepresented the severity of the
lnsureds’ presenting problems

72. Pursuant to the American Medical Association’s CPT Assistant (the “CPT
Assistant”), which is incorporated by reference into the Fee Sehedule, the use of CPT codes
99244, 99245, and 99205 typically requires that the lnsured presented with problems of
moderate-to-high severity.

73. 'l`he Cl"l` Assistant provides various clinical examples of the types of presenting
problems that qualify as moderate to highly severe, and thereby justify the use of CPT codes
99244, 99245, and 99205 to bill for air initial patient examination

74. Pursuant to the CPT Assistant, the moderate to highly severe presenting problems

that could support the use of CPT codes 99244, 99245, and 99205 to bill for an initial patient

examination typically are severe problems

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 17 of 62 Page|D #: 17

75 . By contrast, to the extent that the lnsureds in the claims identified in Exhibit “1”
had any presenting problems at all as the result of their minor automobile accidents, the problems
virtually always were low severity soft tissue injuries such as sprains and strains

76. For instance, and in keeping with the fact that the lnsureds in the claims identified
in Exhibit "1” either had no presenting problems at all as the result of their minor automobile
accidents, or else problems of low severity, in the substantial majority of the claims identified in
Exhibit “1” the lnsureds did not seek treatment at any hospital as the result of their accidents

77. To the limited extent that the lnsureds in the claims identified in Exhibit “1” did
seek treatment at a hospital as the result of their accidents, they virtually always were briefly
observed on an outpatient basis and released after a few hours with, at most, a minor sprain or
strain diagnosis

78. To the limited extent that the lnsureds in the claims identified in Exhibit “l”
experienced any injuries at all as the result of their automobile accidents, the injuries were
garden-variety soft tissue injuries such as sprains and strains

79. The vast majority of soft tissue injuries such as sprains and strains resolve after a
short course of conservative treatment, or no treatment at all.

80. Even so, in the claims for their purported “consultations/examinations” identified
in Exhibit “l”, Defendants virtually always billed for the putative “consultations/examinations”
using CPT codes 99244, 99245, and 99205, and thereby falsely represented that the lnsureds
presented with problems of moderate to high severity.

81. In the claims for purported initial “consultations/examinations" identified in
Exhibit “l”, Defendants falsely represented that the lnsureds presented with problems of

moderate to high severity to create a false basis for their charges for the putative

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 18 of 62 Page|D #: 18

“consultations/examinations” under CP'l` codes 99244, 99245, and 99205, because evaluations
billable under these CPT codes are reimbursable at higher rates than examinations involving
presenting problems of low severity, minimal severity, or no severity.

82. In the claims for purported initial “consultations” identified in Exhibit “1”,
Defendants also falsely represented that the lnsureds presented with problems of moderate to
high severity to create a false basis for the other Fraudulent Services that Defendants purported
to provide to the lnsureds, including EMG and NCV tests

(d) Misrepresentations Regarding “Comprehensive” Patient Histories

83. Pursuant to the CPT Assistant, a patient history does not qualify as
“comprehensive” unless the physician has conducted a “complete” review of the patient’s
systems

84. Pursuant to the CPT Assistant, a physician has not conducted a “complete” review
of a patient’s systems unless the physician has documented a review of the systean directly
related to the history of the patient’s present illness, as well as at least 10 other organ systems

85. As set forth above, the CPT Assistant recognizes the following organ systems
with respect to a review of systems:

(i) constitutional symptoms (gg., fever, weight loss);

(ii) eyes;

(iii) ears, nose, mouth, throat;

(iv) cardiovascular;

(v) respiratory;

(vi) gastrointestinal;

(vii) genitourinary;

Case 1:19-cV-0124O-ENV-LB Document 1 Filed 03/01/19 Page 19 of 62 Page|D #: 19

(viii) musculoskeletal;

(ix) integumentary (skin and/or breast);

(x) neurological;

(xi) psychiatric;

(xii) endocrine;

(xiii) hematologic/lymphatic; and

(xiv) allergic/immunologic.

86. When Defendants billed for the consultations under CPT codes 99244, 99245, and
99205, they falsely represented that a physician took a “comprehensive” patient history from the

lnsureds

87. ln fact, no healthcare provider associated with Kolesnikov l\/Iedical took a
“comprehensive” patient history from the lnsureds they purported to treat during the
consultations/examinations, because they did not document a review of 10 organ systems

unrelated to the history of the patients’ present illnesses

88. Rather, after purporting to provide the consultations, Defendants simply prepared
reports containing ersatz patient histories which falsely contended that the lnsureds continued to
suffer from injuries they sustained in automobile accidents Everr in the unlikely event that an
lnsured continued to suffer from injuries, there was no adequate neurological history and
examination performed to create a foundation for the diagnostic testing.

89. These phony patient histories did not genuinely reflect the lnsureds’ actual
circumstances and instead were designed solely to support the Fraudulent Services that

Defendants purported to provide and then billed to GEICO and other insurers

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 20 of 62 Page|D #: 20

90.

(e) Misrepresentations Regarding “Comprehensive” Physical
Examinations

Moreover, and as set forth above, pursuant to the CPT Assistant, a physical

examination does not qualify as “compreheirsive” unless the healthcare provider either: (i)

conducts a general examination of multiple patient organ systems; or (ii) conducts a complete

examination ofa single patient organ system.

91.

As set forth above, pursuant to the CPT Assistant, in the context of patient

examinations a physician has not conducted a complete examination of a patient’s

musculoskeletal organ system unless the physician has documented findings with respect to:

(i)

(ii)

(iii)

(iV)
(V)
(Vi)

(vii)

(viii)

(i><)

at least three of the following: (a) standing or sitting blood pressure; (b) supine
blood pressure; (c) pulse rate and regularity; (d) respiration; (e) temperature; (f)
height; or (g) weight;

the general appearance of the patient - _g, development, nutrition, body habits,
deformities, and attention to grooming;

examination of the peripheral vascular system by observation (gg, swelling,
varicosities) and palpation (_e_.g., pulses, temperature, edema, tenderness);

palpation of lymph nodes in neck, axillae, groin, and/or other location;

examination of gait and station;

examination of joints, bones, muscles, and tendons in at least four of the
following areas: (a) head and neck; (b) spine, ribs, and pelvis; (c) right upper
extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
extremity;

inspection and palpation of skin and subcutaneous tissue (§_.g_., scars, rashes,
lesions, cafe'-au-lait spots, ulcers) in at least four of the following areas: (a) head
and neck; (b) trunk; (c) right upper extremity; (d) left upper extremity; (e) right
lower extremity; (f) left lower extremity;

coordination, deep tendon reflexes, and sensation; and

mental status, including orientation to time, place and person, as well as mood and
affect.

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 21 of 62 Page|D #: 21

92. Though Kolesnikov l\/ledical routinely billed for the initial examinations under
CPT codes 99245, 99244, and 99205, and thereby falsely represented that they conducted a
“comprehensive” physical examination of lnsureds during the initial examinations they did not
conduct a general examination of multiple organ systems inasmuch as they did riot document

findings with respect to at least ten organ systems

93. Furthermore, although Kolesnikov l\/ledical often purported to provide a more in-
depth examination of the lnsureds’ musculoskeletal systems during their putative initial
examinations the musculoskeletal examinations did riot qualify as “complete”, because they

failed to document:

(i) at least three of the following: (a) standing or sitting blood pressure; (b) supine
blood pressure; (e) pulse rate and regularity; (d) respiration; (e) temperature; (f)
height; or (g) weight;

(ii) the general appearance of the patient - _.g¢, development, riutiition, body habits
deformities and attention to grooming;

(iii) examination of the peripheral vascular system by observation (gg_., swelling,
varicosities) and palpation (§g, pulses temperature, edema, tenderness);

(iv) palpation oflyrnplr nodes in neek, axillae, groin, and/or other location;

(v) examination of gait and station;

(vi) examination of joints bones muscles and tendons in at least four of the
following areas: (a) head and neck; (b) spine, ribs and pelvis; (c) right upper
extremity; (d) left upper extremity; (e) right lower extremity; and/or (f) left lower
extremity;

(vii) inspection and palpation of skin and subcutaneous tissue (e_g, scars rashes
lesions cafe-au-lait spots ulcers) in at least four of the following areas: (a) head
and neck; (b) trunk; (e) right upper extremity; (d) left upper extremity; (e) right
lower extremity; (f) left lower extremity;

(viii) coordination, deep tendon reflexes and sensation; and

(ix) mental status including orientation to time, place and persorr, as well as mood and
affect

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 22 of 62 Page|D #: 22

(f) Misrepresentations Regarding the Extent of Medical Decision-Making

94. In addition, when Kolesnikov l\/fedical submitted charges for initial examinations
under CPT codes 99245 and 99205, they represented that they engaged in medical decision-
making of “high complexity.”

95. Similarly, when Kolesnikov l\/ledical submitted charges for initial examinations
under CPT code 99244, they represented that they engaged in medical decision-making of
“moderate complexity.”

96. Pursuant to the CPT Assistant, medical decision-making does not qualify as
“highly complex” unless the decision-making meets at least two of the following three criteria:
(i) consideration of an extensive number of diagnoses or management options (ii) review of
either an extensive amount of data or data that are extensively complex; and/or (iii) presenting
problems that carry a high risk of complications and/or morbidity or mortality.

97. Along similar lines pursuant to the CPT Assistant, medical decision-making does
not qualify as “moderately complex” unless the decision-making meets at least two of the
following three criteria: (i) consideration of multiple diagnoses or management options (ii)
review of either a moderate amount of data or data that are moderater eomplex; and/or (iii)
presenting problems that carry a moderate risk of complications and/or morbidity or mor'tality.

98. Pursuant to the CP"l` Assistant, the number of possible diagnoses and/or the
number of management options that must be considered is based on the number and types of
problems addressed during the encounter, the complexity of establishing a diagnosis and the
management decisions that are made by the physician in addition, pursuant to the CPT
Assistant, the amount and complexity of data that must he reviewed is based on the types of

diagnostic testing that are ordered or reviewed Furthermore, pursuant to the CPT Assistant, the

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 23 of 62 Page|D #: 23

risk of significant complications morbidity, and/or mortality is based on the risks associated
with the presenting problems the diagnostic procedures and the possible management options

99. Though Kolesnikov Medical routinely falsely represented that their initial
examinations involved medical decision-making of “high complexity” (when billed under CPT
codes 99245 and 99205) or “moderate complexity” (when billed under CPT code 99244), in
actuality the initial examinations did not involve any medical decision-making at all.

100. First, the initial examinations did not involve the retrieval, review, or analysis of
any medical records diagnostic tests or other information When the lnsureds presented to
Kolesnikov l\/Iedical for “treatment,” they did not arrive with any medical records Furthermore,
prior to the initial examinations Kolesnikov l\/ledical neither requested any medical records from
any other providers nor reviewed any diagnostic tests

101. Second, there was no risk of significant complications or morbidity - much less
mortality ~ from the lnsureds’ relatively minor complaints to the extent that they ever had any
complaints arising from automobile accidents at all.

102. Nor, by extension, was there any risk of significant complications morbidity, or
mortality from the diagnostic procedures or treatment options provided by Kolesnikov Medical,
to the extent that Kolesnikov l\/ledical provided any such diagnostic procedures or treatment
options in the first instance ln almost every instance, any diagnostic procedures and
“treatments” that Kolesnikov l\/ledical actually provided were limited to a series of medically
unnecessary pain management modalities and diagnostic tests none of which were health or life-
threatening if properly administered

103. Third, Kolesnikov Medical did not consider any significant number of diagnoses

or treatment options for lnsureds during the initial examinations

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 24 of 62 Page|D #: 24

104. In fact, no physician associated with Kolesnikov l\/ledical engaged in any medical
decision-making at all, Rather, the outcome of the initial examinations were pre-determined for
virtually every lnsured to result in phony boilerplate “diagnoses” of sprains and strains

105. The initial examinations did not genuinely reflect the lnsureds’ actual
circumstances and instead were designed solely to support the laundry-list of Fraudulent
Services that Defendants purported to perform and then billed to GEICO and other insurers

2. The Fraudulent FolloW-Up Examinations

106. ln addition to the fraudulent initial examinations Kolesnikov Medical typically
purported to subject lnsureds to one or more fraudulent follow-up examinations during the
course of its fraudulent treatment protocol.

107. Kolesnikov l\/ledical billed the examinations to GEICO under CPT codes: (i)
99214, typically resulting in a charge of 892.97; and (ii) 99215, typically resulting in a charge of
$229.96.

108. Like Defendants’ charges for the initial examinations the charges for the follow-
up examinations were fraudulent in that the follow-up examinations were medically unnecessary
and were performed - to the extent they were performed at all - pursuant to the fraudulent
treatment protocol established by Defendants

109. Pursuant to the Fee Schedule, the use of CPT codes 99214 and 99215 typically
requires that the lnsured present with problems of moderate-to-high severity.

110. Though Defendants routinely billed for the follow-up examinations under CPT
codes 99214 and 99215, the lnsureds did not present with problems of moderate-to-high severity.

Rather, the lnsureds did not have medical problems at all as the result of any automobile

accident

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 25 of 62 Page|D #: 25

lll. Frirthei‘mor‘e, the use of CP'l" code 99214 typically requires that the physician
spend 25 minutes of face-to-face time with the lnsured or the lnsured’s family and CPT code
99215 typically requires that the physician spend 40 minutes of face-to-face time with the
lnsured or the lnsured’s family.

112. Though Defendants routinely billed for the follow-up examinations using CPT
code 99214 and 99215, no physician associated with Defendants ever spent 15 nrinutes let alone
25 or 40 minutes of face-to-face time with the lnsureds or their families during the follow-up
examinations Rather, the follow-up examinations rarely lasted more than ten minutes to the
extent that they were conducted at all.

113. ln addition, when Defendants submitted charges for the follow-up examinations
under CPT code 99214, they falsely represented that they performed at least two ofthe following
three components (i) took a detailed patient history; (ii) conducted a detailed physical
examination; and (iii) engaged in medical decision-making of“moderate complexity.”

114. When Defendants submitted charges for the follow-up examinations under CPT
code 99215, they falsely represented that they performed at least two of the following three
components: (i) took a comprehensive patient history; (ii) conducted a comprehensive physical
examination; and (iii) engaged in medical decision-making of“high complexity.”

115. Durirrg the purported follow-up evaluation, no physician associated with
Kolesnikov l\/fedical took a “detailed” patient history or “comprehensive” patient history.

116. Furthermore, during the purported follow-up evaluation, no physician associated

with Kolesnikov l\/ledical conducted a “detailed” or “comprehensive” patient examination

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 26 of 62 Page|D #: 26

117. What is more, during the purported follow-up examinations no physician
associated with Kolesnikov l\/ledical engaged in medical decision-making of moderate or high
complexity

1 18. lnstead, in most cases Defendants did not actually provide any legitimate follow-
up examinations at all, and compiled phony boilerplate “follow-up examination” reports out of
whole cloth to support their fraudulent treatment and billing protocol.

119. The phony “follow-up examination” reports that Defendants compiled falsely
suggested that the lnsureds continued to suffer from injuries sustained in automobile accidents
and required additional Fraudulent Services in order to complete their recovery.

120. These phony follow-up examinations did not genuinely reflect the lnsureds’
actual circumstances and instead were designed solely to continue to support the laundry-list of
Fraudulent Services that Defendants purported to perform and their billed to GElCO and other
insurers

121. Based on the fraudulent diagnoses Defendants directed lnsureds to return to the
Flatlands Clinic several times per week for medically unnecessary diagnostic testing

3. The Fraudulent Computerized Range of Motion and Muscle Tests

122. ln an attempt to maximize the fraudulent billing that they submitted or caused to
be submitted for each lnsured, Kolesnikov l\/ledical purported to subject lnsureds to medically
unnecessary computerized range of motion and muscle testing, typically at or near the dates on
which Defendants purported to perform the initial examinations and follow-up examinations

123. Kolesnikov Medical then billed the computerized range of motion tests to GEICO

as multiple charges of $45.71 under CPT code 95851, generally for each round of testing

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 27 of 62 Page|D #: 27

124. Kolesnikov l\/Iedical billed the computerized muscle tests to GEICO as multiple
charges of $43.60 under CPT code 95831 and/or 8114`32 under CPT code 95833, generally for
each round of testing

125. Like Defendants’ charges for the other Fraudulent Services the charges for the
computerized range of motion and muscle tests were fraudulent in that the computerized range of
motion and muscle tests were medically unnecessary and performed - to the extent that they
were performed at all - pursuant to Defendants’ fraudulent treatment protocol.

126. ln fact, Kolesnikov even testified that every patient receives R()l\/I/l\/IT without

question

(a) Traditional Tests to Evaluate the Human Body’s Range of Motion
and Muscle Strength

127. The adult human body is made up of 206 bones joined together at various joints
that either are of the fixed, hinged or ball-and-socket variety. The body’s hinged joints and ball-
and-socket joints facilitate movement, allowing a person to - for example - bend the knee, rotate
a shoulder, or move the neck to one side

128. Thc measurement of the capacity of a particular joint to perform its full and
proper function represents the joint’s “range of motion”. Stated in a more illustrative way, range
of motion is the amount of movement at the joint.

129. A traditional, or manual, range of motion test consists of a non-electronic
measurement of the movement at the joint in comparison with an unimpaired or “ideal” joint. ln
a traditional range of motion test, the physician asks the patient to move at his or herjoints The
physician then evaluates the patient’s range of motion either by sight or through the use of a

manual inclinometer or a goniometer (L, a device used to measure angles`).

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 28 of 62 Page|D #: 28

130. Similarly, a traditional muscle strength test consists of a non-electronic
measurement of muscle strength, which is accomplished by having the patient move his/her body
or extremity in a given direction against resistance applied by the physician For example, if a
physician wanted to measure muscle strength in the muscles surrounding a patient’s knee, he or
she would apply resistance against the patient’s leg while having him/her move the leg up, then
apply resistance against the patierit’s leg while having him/her move the leg down

131. Plrysical examinations performed on patients with soft-tissue trauma necessarily
require range of motion and muscle strength tests inasmuch as these tests provide a reference for
injury assessment and treatment planning Unless a physician knows the extent of a given
patient’s joint or muscle strength impairment, there is no way to properly diagnose or treat the
patient’s injuries Evaluation of range of motion and muscle strength is a component of the
“hands-on” examination of a trauma patient

132. Since range of motion and muscle strength tests are conducted as an element of a
soft-tissue trauma patient’s initial examination, as well as during any follow-up examinations
the Fee Schedule provides that range of motion and muscle strength tests are to be reimbursed as
an element of the examinations Irr other words healthcare providers cannot conduct and bill for
air initial examination or follow-up examination, their bill separately for contemporaneously-

provided range of motion and muscle tests

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 29 of 62 Page|D #: 29

(b) Kolesnikov Medical’s Duplicate Billing for Medically Unnecessary
Computerized Range of Motion and Muscle Tests

133. To the extent that Defendants actually provided the examinations that were billed
to GEICO, Defendants conducted manual range of motion and manual muscle tests on each
lnsured during each examination

134. The charges for the manual range of motion and manual muscle tests were part
and parcel of the charges that Kolesnikov l\/Iedical routinely submitted for the examinations
under CP'l` codes 99205, 99244, and 99245, and for the follow-up examinations under CPT
codes 99214 and 99215.

135. Despite the fact that lnsureds already purportedly had undergone manual range of
motion and muscle testing during their examinations and despite the fact that reimbursement for
range of motion and muscle testing already had been paid by GEICO as a component of
reirrrburserrrent for the examinations Kolesnikov l\/ledical systemically billed for, and purported
to perform, computerized range of motion and muscle tests on lnsureds

136. Though the lnsureds routinely visited the Flatlands Clinic several times per month
for follow-up examinations and other Fraudulent Services Defendants often deliberately
scheduled separate appointments for computerized range of motion and muscle tests so that they
could bill for those procedures separately, without having to include them in the billing for the
follow-up examinations as required by the Fee Schedule.

137. Kolesnikov l\/ledical purported to provide the computerized range of motion tests
by placing a digital inclinometer or goniometer orr various parts ofthe lnsureds’ bodies while the
lnsured is asked to attempt various motions and movements The test is virtually identical to the

manual range of motion testing that is described above and that purportedly was performed

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 30 of 62 Page|D #: 30

during each examination, except that a digital printout was obtained rather than the provider
manually documenting the lnsured’s range of motion

138. Defendants purported to provide the computerized muscle strength tests by
placing a strain gauge-type measurement apparatus against a stationary object, against which the
lnsured was asked to press three-to-four separate times using various muscle groups As with the
computerized range of motion tests this computerized muscle strength test was virtually
identical to the manual muscle strength testing that is described above and that purportedly was
performed during the initial examinations and follow-up examinations - except that a digital
printout was obtained

139. The information gained through the use of the computerized range of motion and
muscle tests is not significantly different from the information obtained through the manual
testing that was part and parcel of the lnsured’s examination ln the relatively minor soft-tissue
injuries allegedly sustained by the lnsureds the difference of a few percentage points in the
lnsured’s range of motion reading or pounds of resistance in the lnsured’s muscle strength
testing is meaningless

140. While computerized range of motion and muscle tests can be a medically useful
tool as part of a research project, under the circumstances employed by Kolesnikov l\/ledical it
represented purposeful and unnecessary duplication of the manual range of motion and muscle
strength testing purportedly conducted during the lnsured’s initial examination/consultation and
follow-up examinations

141. 1`he computerized range of motion and muscle tests were part and parcel of
Defendants’ interrelated fraudulent schemes inasmuch as the “service” was rendered pursuant to

a pre-established protocol that (i) amounted to purposeful and unnecessary duplication of the

Case 1:19-eV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 31 of 62 Page|D #: 31

manual range of motion and muscle strength testing purportedly conducted during the lnsured’s
examinations (ii) in no way aided in the assessment and treatment of the lnsureds; and (iii) was
designed solely to financially enrich Kolesnikov Medical.

(e) Kolesnikov l\/Iedical’s Fraudulent Unbundling of Charges for the
Computerized Range of Motion and Musele Tests

142. Not only did Kolesnikov l\/Iedical deliberately purport to provide duplicative,
medically unnecessary computerized range of motion and muscle tests they also unbundled their
billing for the tests in order to maximize the fraudulent charges that they submitted to GEICO.

143. Pursuant to the Fee Schedule, when computerized range of motion testing and
muscle testing are performed on the same date, all of the testing should be reported and billed
using CPT code 97750.

144. CPT code 97750 is a “time-based” code that - in the New York metropolitan area
- allows for a single charge of$45.7l for every 15 minutes oftesting that is performed Thus, if
a provider performed 15 minutes of computerized range of motion and muscle testing, it would
be permitted a single charge of 845.71 under CPT code 97750. lf the provider performed 30
minutes of computerized range of motion and muscle testing, it would be permitted to submit
two charges of $45.71 under CPT code 97750, resulting in total charges of89l.42, and so forth.

145. lf computerized range of motion and muscle testing is provided to an lnsured
separately, orr different dates then a healthcare provider may bill for the computerized range of
motion testing under CPT code 95851, and may bill for the muscle testing under CPT code
95831 or 95833. These codes are not time-based w instead, they are based on the number of
extremities or body parts that are tested

146. <olcsnikov Mcdical purported to provide computerized range of motion and

muscle tests to lnsureds on the same dates of service

Case 1:19-eV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 32 of 62 Page|D #: 32

147. 'l`o the extent that Kolesnikov l\/ledical actually provided the computerized range
of motion and muscle tests to lnsureds in the first instance, the computerized range of motion
and muscle tests - together - generally never took more than 15 minutes to perform. Thus, even
if the computerized range of motion and muscle tests that Defendants purported to perform were
medically necessary, and performed in the first instance, Defendants would be limited to a
single, time-based charge of 845.71 under CPT code 97750 for each date of service on which
they performed computerized range of motion and muscle tests on an insured

148. ln order to maximize their fraudulent billing for the computerized range of motion
and muscle tests Kolesnikov l\/Iedical unbundled what should be - at most - a single charge of
845.71 under CPT code 97750 for both computerized range of motion and muscle testing into: (i)
multiple charges of 843.60 under CPT code 95831 and/or 8114.32 under CPT code 95833 (for
the muscle tests); and (ii) multiple charges of 845.71 under CPT code 95851 (for the range of
motion tests).

149. By unbundling what should ~ at most - be a single 845.71 charge under CPT code
97750 into multiple charges under CPT codes 95831, 95833, and 95851, Kolesnikov l\/ledical
typically inflated the fraudulent computerized range of motion and muscle strength testing
charges that they submitted to GEICO.

150. Further'more, Kolesnikov l\/ledical typically billed for CPT codes 95831 and
95833 on the same day on the same lnsured, completely abusing the Fee Schedule to obtain ill-
gotten gains CPT code 95831 specifically states “[m]uscle testing, manual with report;
extremity (excluding hand) Qj;_tr'jr_igl_<.” CPT code 95833 specifically states “[m]uscle testing,

total evaluation of body, excluding hands.” Therefore, since one code is per trunk section and

 

one code is for the entire body, there is no medical justification to bill for these CPT codes on the

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 33 of 62 Page|D #: 33

same day for the same lnsured However, Kolesnikov l\/ledical repeatedly billed for CP'l` codes

95831 and 95833 on the same day for the same lnsured

151. For example:

(i)

(ii)

(iii)

(iv)

(V)

(Vi)

(vii)

On l\/larch 24, 2015, Kolesnikov l\/ledical purported to provide ROl\/I
(95851) and l\/Iuscle Testing (95831) to an lnsured named “AA”. On the
same day, Kolesnikov l\/ledical purported to provide l\/luscle Testing
(95833), which they billed to GEICO, despite the fact that “AA”
purportedly already had received a l\/luscle Test under CPT code 95 83 l.

On l\/lay 12, 2015, Kolesnikov l\/ledical purported to provide ROl\/l
(95851) and Muscle "festing (95831) to an lnsured named “SB”. On the
same day, Kolesnikov l\/Iedical purported to provide l\/Iuscle 'l`esting
(95833), which they billed to GEICO, despite the fact that “SB”
purportedly already had received a l\/luscle Test under CPT code 95 83 1.

Gn l\/lay 5, 2015, Kolesnikov l\/ledical purported to provide ROl\/l (95851)
and l\/luscle 'festing (95831) to an lnsured named “DB”. On the same day,
Kolesnikov Medical purported to provide l\/Iuscle Testing (95833), which
they billed to GEICO, despite the fact that “DB” purportedly already had
received a l\/lusclc Tcst under CPT code 95831.

On April 21, 2015, Kolesnikov l\/ledical purported to provide ROl\/l
(95851) and l\/luscle Testing (95831) to an lnsured named “AC”. On the
same day, Kolesnikov l\/ledical purported to provide l\/luscle Testing
(95833), which they billed to GEICO, despite the fact that “AC”
purportedly already had received a l\/Iuscle Test under CPT code 95831.

On November ll, 2014, Kolesnikov l\/ledical purported to provide ROl\/I
(95851) and l\/luscle Testing (95831) to an lnsured named “KC”. On the
same day, Kolesnikov l\/Iedical purported to provide Muscle Testing
(95833), which they billed to GEICO, despite the fact that “KC”
purportedly already had received a l\/lusele Test under CPT code 95831.

Gn April 21, 2015, Kolesnikov l\/ledical purported to provide ROM
(95851) and l\/luscle Testing (95831) to an lnsured named “PC”. On the
same day, Kolesnikov Medical purported to provide l\/luscle Testing
(95833), which they billed to GEICO, despite the fact that “PC”
purportedly already had received a l\/luscle Test under CPT code 95 83 1.

On l\/Iay 19, 2015, Kolesnikov l\/Iedical purported to provide ROl\/I
(95851) and l\/luscle l`estirrg (95831) to an insured named “l\/ID”. On the
same day, Kolesnikov Medical purported to provide Muscle Testing

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 34 of 62 Page|D #: 34

(viii)

(iX)

(X)

(Xi)

(Xii)

(Xiir)

(xiv)

(95833), which they billed to GEICO, despite the fact that “MD”
purportedly already had received a l\/lusele Test under CPT code 95 83 1.

On October 21, 2014, Kolesnikov l\/ledical purported to provide ROl\/I
(95851) and Muscle Testing (95831) to an lnsured named “PD”. On the
same day, Kolesnikov l\/ledical purported to provide l\/Iuscle rl"esting
(95833), which they billed to GEICO, despite the fact that “PD”
purportedly already had received a l\/luscle Test under CPT code 95 83 1.

On l\/larch 24, 2015, Kolesnikov l\/ledical purported to provide ROl\/l
(95851) and l\/Iuscle Testing (95831) to an lnsured named “MF”, On the
same day, Kolesnikov l\/ledical purported to provide Muscle Testing
(95833), which they billed to GEICO, despite the fact that “MF”
purportedly already had received a l\/Iuscle Test under CPT code 95 83 1.

On April 4, 2013, Kolesnikov l\/ledical purported to provide ROl\/l (95851)
and Muscle Testing (95831) to an lnsured named “AX”. On the same day,
Kolesnikov Medical purported to provide Muscle Testing (95833), which
they billed to GEICO, despite the fact that “AX” purportedly already had
received a l\/luscle Test under CPT code 95831.

On January 8, 2014 Kolesnikov l\/ledical purported to provide ROl\/l
(95851) and l\/luscle Testing (95831) to an lnsured named “DW”. On the
same day, Kolesnikov l\/ledical purported to provide l\/luscle 'festing
(95833), which they billed to GEICO, despite the fact that “DW”
purportedly already had received a l\/luscle Test under CPT code 95831.

On February 12, 2014, Kolesnikov Medical purported to provide ROl\/I
(95851) and l\/luscle Testing (95831) to an lnsured named “NW”. On the
same day, Kolesnikov Medical purported to provide Muscle Testing
(95833), which they billed to GEICO, despite the fact that “NW”
purportedly already had received a l\/luscle Test under CPT code 95831.

On July 18, 2013, Kolesnikov l\/ledical purported to provide ROl\/I (95851)
and l\/Iuscle 1`esting (95831) to air lnsured named “RT”. On the same day,
Kolesnikov Medical purported to provide l\/luscle Testing (95833)_, which
they billed to GEICO, despite the fact that “RT” purportedly already had
received a l\/luscle Test under CPT code 95 83 l.

On December 18, 2013, Kolesnikov l\/ledical purported to provide ROM
(95851) and l\/luscle Testing (95831) to an lnsured named “AS”. On the
sanre day, Kolesnikov l\/fedical purported to provide l\/luscle Testing
(95833), which they billed to GEIC(), despite the fact that “AS”
purportedly already had received a l\/luscle "l`est under CPT code 95 83 l .

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 35 of 62 Page|D #: 35

(xv) On July 29, 2014, Kolesnikov l\/ledical purported to provide ROl\/l (95851)
and I\/Iuscle Testing (95831) to an lnsured named “JS”. On the same day,
Kolesnikov l\/ledical purported to provide l\/fuscle Testing (95833), which
they billed to GEICO, despite the fact that “JS” purportedly already had
received a l\/luscle Test under CPT code 95 83 1.

(xvi) On December 18, 2013, Kolesnikov l\/ledical purported to provide ROl\/l
(95851) and l\/Iuscle Testing (95831) to an lnsured named “PR”. On the
sanre day, Kolesnikov l\/Iedical purported to provide l\/Iuscle Testing
(95833), which they billed to GEICO, despite the fact that “PR”
purportedly already had received a Muscle Test under CPT code 95 83 1.

(xvii) On October 22, 2013, Kolesnikov Medical purported to provide ROl\/l
(95851) and Muscle Testing (95831) to an lnsured named “SJ”. On the
same day, Kolesnikov l\/ledical purported to provide l\/luscle Testing
(95833), which they billed to GEICO, despite the fact that “SJ”
purportedly already had received a l\/Iuscle Test under CPT code 95 83 1.

(d) Defendants’ Fraudulent Misrepresentations as to the Existence of
Written, Interpretive Reports Regarding the Computerized Range of
Motion and Musele Tests

152. Not only were Defendants’ charges for the computerized range of motion and
muscle tests fraudulent because the tests were medically unnecessary, and the billing was
fraudulently unbundled, but the charges also were fraudulent because they falsely represented
that Defendants prepared written reports interpreting the test data.

153. Pursuant to the Fee Schedule, when a healthcare provider submits a charge for
computerized range of motion testing using CPT codes 95851 or for computerized muscle testing
using CPT codes 95831 or 95833, the provider represents that it has prepared a written report
interpreting the data obtained from the test.

154. 'l`hough Defendants routinely submitted billing for the computerized range of

motion and muscle tests using CPT codes 95851, 95831, and 95833, Kolesnikov l\/ledical did riot

prepare written reports interpreting the data obtained from the tests

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 36 of 62 Page|D #: 36

155, Kolesnikov Medical did not prepare written reports interpreting the data obtained
from the tests because the tests were not meant to impact any lnsur‘ed’s course of treatment
Rather, to the extent they were performed at all, the tests were provided as part of Defendants’
pre-determined fraudulent treatment protocol, and were designed solely to financially enrich
Defendants at the expense of GEICO and other insurers

4. The Fraudulent “()utcome Assessment Testing”

156. ln addition to the other Fraudulent Services Defendants subjected lnsureds to
medically useless “outcome assessment tests,” generally on the same dates they purported to
subject the lnsureds to initial or follow-up examinations

157. Defendants billed the “outcome assessment tests” to GEICC) through Kolesnikov
l\/ledical under CPT codes 99358 and 99354, generally resulting in a charge of 8204.41 for each
round of“testing.”

158. Like Defendants’ charges for the other Fraudulent Services the charges for the
“outcome assessment tests” were fraudulent in that the tests were medically unnecessary and,
even when actually performed, were performed pursuant to the fraudulent treatment protocol. ln
fact, Kolesnikov even testified that every patient receives outcome assessment tests without
question

159. 1`he "‘outcome assessment tests” that Defendants purported to provide lnsureds
were simply pre-printed, multiple-choice questionnaires on which the lnsureds were invited to
report the symptoms they purportedly were experiencing and the impact of those symptoms on
their lives

160. Since a patient history and physical examination must be conducted as an element

of a soft-tissue trauma patient’s initial and follow-up evaluations and since the “outcome

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 37 of 62 Page|D #: 37

assessment tests” that Kolesnikov l\/ledical purported to provide were nothing more than a
questionnaire regarding the lnsureds’ history and physical condition, the Fee Schedule provides
that the “outcome assessment tests” should have been reimbursed as an element of the initial
evaluation and follow-up evaluation ln other words healthcare providers cannot conduct and
bill for an initial examination or follow-up examination, then bill separately for
contemporaneously-provided “outcome assessment tests.”

161. The information gained through the use of the “outcome assessment tests” that
Kolesnikov l\/ledical purported to provide was not significantly different from the information
that Defendants purported to obtain during virtually every lnsured’s initial evaluation and
follow-up evaluation

162. Under the circumstances employed by Kolesnikov l\/Iedical, the “outcome
assessment tests” represented purposeful and unnecessary duplication of the patient histories
purportedly conducted during the lnsured’s initial examination and follow-up examinations The
“outcome assessment tests” were part and parcel of Defendants’ fraudulent scheme, inasmuch as
the “service” was rendered pursuant to a pre-determined protocol that: (i) in no way aided in the
assessment and treatment of the lnsureds; and (ii) was designed solely to financially enrich
Defendants

163. Kolesnikov l\/Iedical’s use ofCPT codes 99358 and 99354 to bill for the “outcome
assessment tests” also constituted a deliberate misrepresentation of the extent of the service that
was provided Pursuant to the Fee Schedule, the use of CPT codes 99358 and 99354 represents -
among other things - that the physician actually spent at least one hour performing sonre

prolonged service, such as review of extensive records and tests or communication with the

patient and his or her family.

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 38 of 62 Page|D #: 38

164. "l`hough Kolesnikov l\/Iedical routinely submitted billing for the “outcome
assessment tests” under CPT codes 99358 and 99354, no physician associated with the Flatlands
Clinic spent an hour reviewing or administering the tests

165. Nevertheless Kolesnikov l\/ledical submitted billing to GEICO for billing under
CPT codes 99358 and 99354.

5. The Fraudulent Physical Performance Tests

166. Kolesnikov l\/Iedical and Kolesnikov also purported to perform Physical
Performance Testing (“PPT”) on lnsureds

167. Kolesnikov l\/ledical purported to provide PPT tests to lnsureds despite their
actual knowledge that the PPT tests to the extent that they were performed at all, were medically
unnecessary and duplicative of the range of motion and muscle strength tests that they performed
during every examination and/or the computerized RGl\/l/MT tests

168. The only substantive difference between the PPT tests and the manual range of
motion and manual muscle strength tests provided by Defendants during the examinations is that
the PPT tests generate a digital printout of an lnsured’s range of motion and/or muscle strength

169. '1` he range of motion and muscle strength data obtained through the use of the PPT
tests are not significantly different from the information obtained through the manual testing that
was part ofthe examinations provided by Defendants to lnsureds

170. In addition, the range of motion and muscle strength data obtained through the use

of the PPT tests is not significantly different from the data that Defendants obtained through the

computerized ROl\/l/MT tests they purported to provide to lnsureds

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 39 of 62 Page|D #: 39

6. 'I`he Fraudulent Neurological Consultations and Eleetrodiagnostic Testing

171. Based upon the fraudulent, pre-determined “diagnoses” that they purported to
provide to lnsureds during the ersatz initial “consultations”, Defendants purported to subject
lnsureds in the clainrs identified in Exhibit “1” to a series of medically unnecessary
electrodiagnostic tests including NCV and El\/IG tests (collectively, the “electrodiagnostie” or
“EDX” tests).

172. Defendants virtually always billed to GEICO as multiple charges using CPT
codes 95861, 95864, 95903, 95904, and 95934, almost always resulting in charges of at least
$1,500.00, but usually more than 83,000.00, for each lnsured on whom the electrodiagnostic
testing purportedly is performed

173. Like the charges for the other Fraudulent Services the charges for the
neurological consultations and EDX tests were fraudulent in that the neurological consultations
and EDX tests were medically unnecessary and were performed ~ to the extent that they were
performed at all - pursuant to Defendants’ pre-deternrined fraudulent treatment protocol that was
designed solely to financially enrich Defendants rather than to treat or otherwise benefit the
lnsureds who purportedly were subjected to it.

(a) The Human Nervous System and Electrodiagnostic Testing

174. The human nervous system is composed of the brain, spinal cord, and peripheral
nerves that extend throughout the body, including through the arms and legs and into the hands
and feet.

175. Two primary functions of the nervous system are to collect and relay sensory

information through the nerve pathways into the spinal cord and up to the brain, and to transmit

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 40 of 62 Page|D #: 40

signals from the brain into the spinal cord and through the peripheral nerves to initiate muscle
activity throughout the body.

176. The nerves responsible for collecting and relaying sensory information to the
brain are called sensory nerves and the nerves responsible for transmitting signals from the brain
to initiate muscle activity throughout the body are called motor nerves

177. Peripheral nerves consist of both sensory and motor nerves They carry electrical
impulses throughout the body, originating from the spinal cord and extending, for example, into

the hands and feet through the arnrs and legs

178. The segments of nerves closest to the spine and through which impulses travel
between the peripheral nerves and the spinal cord are called the nerve roots A “pinched” nerve
root is called a radiculopathy, and can cause various symptoms and signs including pain, altered
sensation, loss of muscle corrtrol, and alteration of reflexes

179. El\/IG tests and NCV tests are forms of electrodiagnostic tests and purportedly
were provided by Defendants because they were medically necessary to determine whether the
lnsureds had radiculopathies

180. The American Association of Neuromuscular and Electrodiagnostic l\/ledicine
(“AANEM”), which consists oftlrousands of neurologists and physiatrists and is dedicated solely
to the scientific advancement of neuromuscular medicine, has adopted a recommended policy
(the “Recommended Policy”) regarding the optimal use of electrodiagnostic medicine in the
diagnosis of various forms of neuropathies including radiculopathies.

181. The Recommended Policy accurately reflects the demonstrated utility of various

forms of electrodiagnostic tests and has been endorsed by two other premier professional

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 41 of 62 Page|D #: 41

medical organizations the Anrerican Academy of Neurology and the American Academy of
Physical l\/ledicine and Rehabilitation.
(b) The Fraudulent Charges for NCV Tests

182. NCV tests are non-invasive tests irr which peripheral nerves in the arms and legs
are stimulated with an electrical impulse to cause the nerve to depolarize. The depolarization, or
“firing,” of the nerve is transmitted, measured, and recorded with electrodes attached to the
surface of the skin An El\/lG/NCV machine then documents the timing of the nerve response
(the “latency”), tlre magnitude of the response (the “amplitude”), and calculates the speed at
which the nerve conducts tlre impulse over a measured distance from one stimulus to another
(the “conduction velocity”)v

183. ln addition, the EMG/NCV machine displays the changes in amplitude over time
as a “waveform.” The amplitude, latency, velocity, and shape of the response their should be
compared with well-defined normal values to identify the existence, nature, extent, and specific
location of any abnormalities in the sensory and motor nerve fibers

184. There are several motor and sensory peripheral nerves in the arms and legs that
can be tested with NCV tests l\/loreover, most of these peripheral nerves have both sensory and
motor nerve fibers either or both of which can be tested with NCV tests

185. F-wave and H-reflex studies are additional types of NCV tests that may be
performed in addition to the sensory and motor nerve NCV tests F-wave and H-reflex studies
generally are used to derive the time required for air electrical impulse to travel from a stimulus
sitc on a nerve in the peripheral part of a limb, up to the spinal cord, and then back again The

motor and sensory nerve NCV tests are designed to evaluate nerve conduction in nerves within a

limb.

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 42 of 62 Page|D #: 42

186 Aeeording to the Recnmmended Pnlicyj the maximum number nt` N(`.V tests
necessary to diagnose a radiculopatlry irr 90 percent of all patients is: (i) NCV tests of three
motor nerves; (ii) NCV tests of two sensory nerves; and (iii) two H-reflex studies

187. Even so, in an attempt to extract the maximum billing out of each lnsured who
supposedly received NCV tests Deferrdairts routinely purported to perform testing on far more
nerves than recommended by tlre Recommerrded Policy.

188. Specifically, to maximize the fraudulent charges they could submit to GEICO and
other insurers Defendants routinely purported to perform and/or provide: (i) NCV tests of 4-8
motor nerves; (ii) NCV tests of 4-10 sensory nerves; (iii) multiple F-wave studies and (iv) at
least two H-reflex studies all supposedly to determine whether the lnsureds suffered from a
radiculopathy.

189. For example:

(i) Orr July 17, 2017, Kolesnikov l\/ledical purported to provide 10 sensory
nerve NCV tests eight motor nerve NCV tests multiple F~wave studies
and two H-reflex studies to an lnsured named “LA”, supposedly to
determine whether “LA” suffered from a radiculopathy.

(ii) Grr February l, 2016, Kolesnikov l\/ledical purported to provide 10 sensory
nerve NCV tests eight motor nerve NCV tests multiple F-wave studies
and two H-reflex studies to air lnsured named “KA”, supposedly to
determine whether “KA” suffered from a radiculopathy.

(iii) On June 22, 2015, Kolesnikov l\/ledical purported to provide 10 sensory
nerve NCV tests eight motor nerve NCV tests multiple F-wave studies
and two H-reflex studies to an lnsured narrred “SB”, supposedly to
determine whether “SB” suffered from a radiculopathy.

(iv) On November 23, 2015, Kolesnikov l\/ledical purported to provide 10
sensory nerve NCV tests eight motor nerve NCV tests multiple F-wave
studies and two H-reflex studies to an lnsured iramed “JB”, supposedly to
determine whether “JB” suffered from a radiculopathy.

(v) On September 27, 2016, Kolesnikov l\/Iedical purported to provide 10
sensory nerve NCV tests eight motor nerve NCV tests multiple F-wave

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 43 of 62 Page|D #: 43

(Vi)

(vii)

(viii)

(iX)

(X)

(Xi)

studies and two H-reflex studies to air lnsured named “TG”, supposedly
to determine whether “TG” suffered from a radiculopathy.

Orr January 17, 2017, Kolesnikov l\/ledical purported to provide 10 sensory
nerve NCV tests eight motor nerve NCV tests multiple F-wave studies
and two H-reflex studies to an lnsured named “CJ”, supposedly to
determine whether “CJ” suffered from a radiculopathy.

On April 25, 2017, Kolesnikov l\/ledical purported to provide 10 sensory
nerve NCV tests eight motor nerve NCV tests multiple F-wave studies
and two H-reflex studies to an lnsured named “OW”, supposedly to
determine whether “OW” suffered from a radiculopathy.

On December 13, 2016, Kolesnikov l\/ledical purported to provide 10
sensory nerve NCV tests eight motor nerve NCV tests multiple F-wave
studies and two H-reflex studies to air lnsured named “LW”, supposedly
to determine whether “LW” suffered from a radiculopathy.

On July 29, 2014, Kolesnikov l\/ledical purported to provide 10 sensory
nerve NCV tests eight motor nerve NCV tests multiple F-wave studies
and two H-reflex studies to an lnsured named “NB”, supposedly to
determine whether “NB” suffered from a radiculopathy.

On April 16, 2014, Kolesnikov l\/Iedical purported to provide 10 sensory
nerve NCV tests eight motor nerve NCV tests multiple F-wave studies
and two H-reflex studies to an insured named “LP”, supposedly to
determine whether “LP” suffered from a radiculopathy.

On November 6, 2013, Kolesnikov l\/Iedical purported to provide 10
sensory nerve NCV tests eight motor nerve NCV tests multiple F-wave
studies and two H-reflex studies to air lnsured named “AB”, supposedly
to determine whether “AB” suffered from a radiculopathy.

190. Assuming that all other conditions of coverage are satisfied, the Fee Schedule

permits lawfully licensed health care professionals in the metropolitan New York area to submit

maximum charges of: (i) 8106.47 under CPT code 95904 for each sensory nerve in any limb on

which NCVs test is performed; (ii) $166.47 under CPT code 95903 for each motor nerve with F-

wave in any limb on which NCV testing is performed; and (iii) $119.99 under CPT code 95934

for each H-reflex test that is performed on the nerves of any limb.

191. Defendants routinely purported to provide and/or perform NCVs on far rrrore

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 44 of 62 Page|D #: 44

nerves than recommended by the Recommended Policy in order to maximize the fraudulent
charges that they could submit to GEICO and other insurers not because the NCV tests were
medically necessary to determine whether the lnsureds have radiculopathies or any other medical
condition

192. What is more, the decision of which peripheral nerves to test in each limb and
whether to test the sensory fibers motor fibers or both sensory and motor fibers irr any such
peripheral nerve rrrust be tailored to each patient’s unique circumstances

193. in a legitimate clinical setting, this decision is determined based upon a history
and physical examination of the individual patient, as well as the real-time results obtained as the
NCV tests are performed on particular peripheral nerves and their sensory and/or motor fibers

194. As a result, the nature and number of the peripheral nerves and the type of nerve
fibers tested with NCV tests should vary from patient-to-patient.

195. This concept is emphasized irr the Recorrrrrrended Policy, which states that:

EDX studies [such as NCVS] are individually designed by the electrodiagnostic
consultant for each patient The examination design is dynamic and often
changes during the course of the study in response to new information obtained

196. This concept also is emphasized in the CPT Assistant, which states that “Pre-set
protocols automatically testing a large number of nerves are not appropriate.”

197. Everr so, Defendants did riot tailor the NCV tests they purported to perform and/or
provide to the unique circumstances of each individual lnsured

198. lnstead, they applied a fraudulent “protocol” and purported to perform and/or
provide NCV tests on the same peripheral nerves and nerve fibers in the NCV test claims
identified in Exhibit “l”.

199. T hough the NCVs are allegedly rendered to lnsureds in order to determine

whether the insureds suffered from radiculopathies there was no adequate neurological history

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 45 of 62 Page|D #: 45

and examination performed to create a foundation for the EDX testing ln actuality, NCV tests
were provided to lnsureds - to the extent that they provided them at all - as part of the pre-
determined, fraudulent treatment protocol designed to maximize the billing that could be
submitted for each lnsured

200. The cookie-cutter approach to the NCV tests that Defendants purported to provide
to lnsureds clearly was not based on medical necessity. lnstead, the cookie-cutter approach to the
NCV tests was designed solely to maximize the charges that Defendants could submit to GEICO
and other insurers and to maximize their ill-gotten profits

(e) The Fraudulent Charges for EMG Tests

201. EMGS involve insertion of a needle into various muscles in the spinal area
(“paraspinal muscles”) and in the arms and/or legs to measure electrical activity in each such
muscle The electrical activity in each muscle tested is compared with well-defined norms to
identify the existence, nature, extent, and specific location of any abnormalities in the muscles
peripheral nerves and nerve roots

202. Though, in sorrre cases Defendants purported to provide El\/lG tests to lnsureds in
order to determine whether the lnsureds suffered from radiculopathies Defendants did not take a
proper history or examination of lnsureds that would indicate radiculopathy symptoms or signs
or any other medical problems arising from any automobile accidents

203. In actuality, to the extent that Defendants purported to provide EMG tests to
lnsureds at all, the tests were provided as part of Defendants’ pre-determined, fraudulent
treatment protocol designed to maximize the billing that they could submit for each lnsured

204. 'l"here are many different muscles in the arms and legs that can be tested using

EMGS. The decision of how many limbs and which muscles to test in each limb should be

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 46 of 62 Page|D #: 46

tailored to each patient’s unique circumstances ln a legitimate clinical setting, this decision is
based upon a history and physical examination of each individual patient, as well as the real-time
results obtained from the El\/IGs as they are performed on each specific muscle As a result, the
number of limbs as well as the nature and number of the muscles tested through EMGS should
vary from patierrt-to-patient.

205. Even so, Defendants did not tailor the El\/IG tests they purported to provide and/or
perform to the unique circumstances of each patient. lnstead, Defendants routinely tested the
same muscles in the sanre limbs repeatedly, without regard for individual patient presentment

206. Furthermore, even if there were any need for any of these El\/IG tests the nature
and number of the El\/lG tests that Defendants purported to provide and/or perform grossly
exceed the maximum number of such tests that should have been necessary in at least 90 percent
of all patients with a suspected diagnosis of radiculopathy.

207, According to the Recommended Policy, the maximum number of EMG tests
necessary to diagnose a radiculopathy in 90 percent of all patients is El\/IG tests of two limbs

207. Nonetheless in the claims for El\/IG tests identified in Exhibit “1”, Defendants
purported to provide and/or perform EMG tests on four limbs in contravention of the

Recorrrmended Policy, solely in order to maximize the fraudulent billing that they could submit

to GEICO.
208. For example:

(i) On November 6, 2013, Kolesnikov l\/fedical purported to provide a four-
linrb El\/IG test to an lnsured named “KJ”, supposedly to determine
whether “KJ” suffered from a radiculopathy.

(ii) On January 9, 2014, Kolesnikov l\/ledical purported to provide a four-limb
EMG test to an lnsured named “DW”, supposedly to determine whether
“DW” suffered from a radiculopathy.

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 47 of 62 Page|D #: 47

(iir)

(iV)

(V)

(Vi)

(vii)

<viii)

(i><)

(X)

(Xi)

On August 12, 2014, Kolesnikov l\/Iedical purported to provide a four-limb
EMG test to air lnsured rranred “JA”, supposedly to determine whether
“JA” suffered from a radiculopathy.

On September 8, 2015, Kolesnikov l\/Iedical purported to provide a four-
limb El\/lG test to an lnsured named “Kl\/l”, supposedly to determine
whether “Kl\/l” suffered from a radiculopathy.

On November 23, 2015, Kolesnikov l\/ledical purported to provide a four-
limb El\/lG test to an lnsured named “JB”, supposedly to determine
whether “JB” suffered from a radiculopathy.

On October 18, 2016, Kolesnikov l\/fedical purported to provide a four-
limb El\/IG test to an lnsured named “LS”, supposedly to determine
whether “LS” suffered from a radiculopathy.

On November 22, 2016, Kolesnikov l\/ledical purported to provide a four-
limb EMG test to an lnsured named “SS”, supposedly to determine
whether “SS” suffered from a radiculopathy.

On January 17, 2017, Kolesnikov Medical purported to provide a four-
limb El\/IG test to an insured named “CJ”, supposedly to determine
whether “CJ” suffered from a radiculopathy.

On l\/Iay 15, 2017, Kolesnikov l\/ledical purported to provide a four-limb
El\/IG test to an insured named “KS”, supposedly to determine whether
“KS” suffered from a radiculopathy.

On August 7, 2017, Kolesnikov Medical purported to provide a four-limb
El\/IG test to an lnsured named “PE”, supposedly to determine whether
“PE” suffered from a radiculopathy.

On September 18, 2017, Kolesnikov l\/ledical purported to provide a four-
limb EMG test to an lnsured rrarrred “RD”, supposedly to determine
whether “RD” suffered from a radiculopathy.

209. These are only representative examples ln the claims for EMG tests identified in

Exhibit “1”, Defendants routinely purported to perform and/or provide a grossly-excessive

number of El\/IG tests to the lnsureds ostensibly to determine whether the lnsureds suffered from

radiculopathies

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 48 of 62 Page|D #: 48

210. lf all other conditions of coverage are satisfied, the Fee Schedule permits lawfully
licensed healthcare professionals in the metropolitan New York area to submit maximum El\/lG
charges of: (i) 8185.73 under CPT code 95860 if an El\/IG is performed on at least five muscles
of one limb; (ii) 8241.50 under CPT code 95861 if an El\/IG is performed on at least five muscles
in each of two limbs; (iii) 8314.34 under CPT code 95863 if an EMG is performed on at least
five muscles in each of three limbs; and (iv) 8408.64 under CPT code 95864 if an El\/IG is

performed on at least five muscles in each of four limbs
21 1. Defendants frequently purported to perform and/or provide El\/IG tests on muscles

in all four limbs for the lnsureds solely to maximize the profits that they could reap from each

such lnsured

212. Not only did Defendants purport to provide four-limb El\/IGS to certain lnsureds
they also unbundled their billing into two separate two-limb El\/lG charges of 35241.50 per
lnsured, rather than a single four-limb El\/IG charge of 8408.64.

213. For exarnple:

(i) On July 17, 2017, Kolesnikov l\/ledical purported to provide two separate two-
limb El\/IG tests to an lnsured rranred “LA”, supposedly to determine whether
“LA” suffered from a radiculopathy.

(ii) On July 29, 2016 Kolesnikov Medical purported to provide two separate two-lirrrb
EMG tests to an lnsured named “NA”, supposedly to determine whether “NA”

suffered from a radiculopathy.

(iii) On December 20, 2016, Kolesnikov l\/Iedical purported to provide two separate
two-limb EMG tests to air lnsured named “CA”, supposedly to determine whether
“C/-\.” suffered from a radiculopathy.

(iv) On January 10, 2017, Kolesnikov l\/Iedical purported to provide two separate two-
lirrrb El\/lG tests to an lnsured named “BA”, supposedly to determine whether
“BA” suffered from a radiculopathy.

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 49 of 62 Page|D #: 49

(V)

(Vi)

(vii)

ivan

(i><)

(X)

(Xi)

(xii)

214.

On October 4, 2016, Kolesnikov l\/Iedical purported to provide two separate two-
linrb El\/IG tests to an lnsured nanred “l\/IA”, supposedly to determine whether
“l\/IA” suffered from a radiculopathy.

On August 14, 2015, Kolesnikov l\/ledical purported to provide two separate two-
limb EMG tests to an lnsured rranred “NB”, supposedly to determine whether
“NB” suffered from a radiculopathy.

On October 23, 2017, Kolesnikov l\/ledical purported to provide two separate two-
limb El\/IG tests to an lnsured named “FB”, supposedly to determine whether
“FB” suffered from a radiculopathy.

On November 2, 2015, Kolesnikov l\/ledical purported to provide two separate
two-limb El\/IG tests to an lnsured named “CB”, supposedly to determine whether
“CB” suffered from a radiculopathy.

On October 5, 2015, Kolesnikov l\/ledical purported to provide two separate two-
limb EMG tests to an lnsured named “TD”, supposedly to determine whether
“TD” suffered from a radiculopathy.

On March 6, 2017, Kolesnikov l\/fedical purported to provide two separate two-
1imb EMG tests to an lnsured named “JY”, supposedly to determine whether “JY”
suffered from a radiculopathy,

Orr January 28, 2014, Kolesnikov l\/Iedical purported to provide two separate two-
limb El\/IG tests to an lnsured named “AB”, supposedly to determine whether
“AB” suffered from a radiculopathy.

Orr February 20, 2014, Kolesnikov Medical purported to provide two separate
two-limb El\/IG tests to an lnsured named “JE”, supposedly to determine whether
“JE” suffered from a radiculopathy.

Tlrus instead of charging 8408.64 per lnsured for a single, medically useless four-

lirnb El\/IG, Defendants submitted total charges of 8483.00 for tw_o medically useless two-limb

El\/le resulting irr an overcharge of almost 875.00 for lnsureds who purportedly received the

medically unnecessary El\/IGS.

215.

Further evidence that the EDX tests were fraudulent, medically unnecessary, and

were performed pursuant to Deferrdants’ pre-determined fraudulent treatment protocol, was the

Case 1:19-cV-01240-ENV-LB Doeument 1 Filed 03/01/19 Page 50 of 62 Page|D #: 50

fact, upon information and belief, they were performed in violation of the New York State
Department ofHealth Office of Professional l\/ledical l\/lisconduct.

216. Delys St. Hill, l\/I.D., an employee of Kolesnikov l\/Iedical, was found guilty by
the Office of Professional Medical l\/lisconduct on August 25, 2016, of professional misconduct
by having committed negligence on nrore than one occasiorr; ordering excessive El\/lG/NCV tests
and treatments which were not warranted by the patient’s condition; practicing fraudulently and
failing to maintain accurate patient medical records Dr, Hill’s medical license was suspended
ninety days and subject to probation for five years

217. The probation included being required to use a practice monitor. Specifically, Dr.
Hill would only practice medicine when her practice was being monitored by a physician board
certified in an appropriate specialty. ln thc instant casc, thc practice monitor would be board
certified in neurology or physical medicine and rehabilitation Dr. Hill’s probation was effective
December 21, 2016.

218. Not only was Kolesnikov not aware of the disciplinary issues plaguing Dr. l~lill,
upon information and belief, no practice monitor was assigned to Dr. Hill when slre performed
EDX tests on behalf of Kolesnikov l\/ledical after December 21, 2016.

219. For example:

(i) On l\/Iarch 6, 2017, Dr. l~lill, orr behalf of Kolesnikov l\/ledical purported to
provide two 2-limb El\/IGS, ten sensory nerve NCV tests eight motor nerve NCV
tests multiple F-wave studies and H-reflex studies to an lnsured named “JY”,
without the use of a practice monitor.

(ii) On l\/Iay 8, 2017, Dr. Hill, on behalf of Kolesnikov l\/ledical purported to provide
two 2-limb El\/IGs seven sensory nerve NCV tests five motor nerve NCV tests
multiple F-wave studies and H-reflex studies to air lnsured named “CG”, without
the use of a practice monitor.

(iii) On June 5, 2017, Dr. Hill, on behalf of Kolesnikov l\/ledical purported to provide
two 2-limb EMGS, ten sensory nerve NCV tests eight motor nerve NCV tests

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 51 of 62 Page|D #: 51

(iv)

(V)

(Vi)

(vii)

(vrii)

(i><)

(X)

220

multiple F-wave studies and H-reflex studies to an lnsured named “CJ”, without
the use ofa practice monitor.

Oir July 10, 2017, Dr. Hill, on behalf of Kolesnikov l\/fedical purported to provide
a 4-limb El\/IG, ten sensory nerve NCV tests eight motor nerve NCV tests
multiple F-wave studies and H-reflex studies to an lnsured named “NJ”, without
the use of a practice monitor.

On August 7, 2017, Dr. Hill, on behalf of Kolesnikov l\/ledical purported to
provide one 2-limb El\/IG, ten sensory nerve NCV tests eight motor nerve NCV
tests multiple F-wave studies and H-r'eflex studies to an lnsured named “LD”,
without the use of a practice monitor.

On September 11, 2017, Dr. Hill, on behalf of Kolesnikov l\/ledical purported to
provide one 4-limb El\/lG, ten sensory nerve NCV tests eight motor nerve NCV
tests multiple F-wave studies and H-reflex studies to an lnsured named “DD”,
without the use of a practice monitor.

On Octobcr 9, 2017, Dr. llill, on behalf of Kolesnikov Medical purported to
provide two 2-limb EMGs ten sensory nerve NCV tests eight motor nerve NCV
tests multiple F-wave studies and H-reflex studies to an lnsured named “AC”,
without the use of a practice monitor.

On November 13, 2017, Dr. Hill, on behalf of Kolesnikov Medical purported to
provide one 4-limb EMG, ten sensory nerve NCV tests eight motor nerve NCV
tests multiple F-wave studies and H-reflex studies to air lnsured named “RD”,
without the use of a practice monitor.

On December 4, 2017, Dr. Hill, on behalf of Kolesnikov l\/ledical purported to
provide two 2-limb El\/IGs ten sensory nerve NCV tests eight motor nerve NCV
tests multiple F-wave studies and H-reflex studies to an lnsured named “LG”,

without the use of a practice monitor.

On December 18, 2017, Dr. Hill, on behalf of Kolesnikov l\/ledical purported to
provide two 2-limb El\/IGS, ten sensory nerve NCV tests eight motor nerve NCV
tests multiple F-wave studies and H-reflex studies to an lnsured narrred “Tl\/I”,

without the use of a practice monitor.

Dr. Hill’s actions on behalf of Kolesnikov l\/ledical come as no surprise

considering Kolesnikov actually testified tlrat:

0 He never hired any of the physicians or technicians who performed the
El\/IG/NCV tests for Kolesnikov l\/fedical.

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 52 of 62 Page|D #: 52

v lie did not know how he met any of the physicians or technicians who
performed the El\/lG/NCV tests for Kolesnikov l\/ledical.

0 He was unaware that one of the physicians performing the EMG/NCV tests
was actually board certified in obstetrics and gynecology.

¢ He was completely unaware that Kolesnikov l\/ledical wrote checks to
companies owned by technicians who performed the El\/lG/NCV tests

III. The Fraudulent Billing Defendants Submitted or Caused to be Submitted to GEICO
221. To support their fraudulent charges Defendants systematically submitted or
caused to be submitted hundreds of NF-3, HCFA-l500 forms and/or treatment reports through
Kolesnikov l\/fedical to GEICO seeking payment for the Fraudulent Services for which the
Defendants were not entitled to receive payment
222. The NF-3, HCFA-1500 forms and/or treatment reports submitted to GEIC() by
and on behalfof Defendants were false and misleading in the following material respects
(i) The NF-3, HCFA-l500 forms and supporting documentation mispresented
to GEICO that the Fraudulent Services were medically necessary. ln fact,
the Fraudulent Services were not medically necessary and were provided
pursuant to pre-determined protocols that were subject to direction and
control by unlicensed persons that financially enriched Defendants rather
than legitimately treat or otherwise benefit the lnsureds and
(ii) The NF-3, HCFA-l500 forms and supporting documentation submitted to

GEICO by and on behalf of Defendants misrepresented and exaggerated
the level of service and the nature of the service that purportedly was

provided
IV. Defendants’ Fraudulent Concealment and GEICO’s Justifiable Reliance
223. Defendants legally and ethically were obligated to act honestly and with integrity in
connection with the billing that they submitted, or caused to be submitted, to GEICO.
224. To induce GEICO to promptly pay thc fraudulent charges for the Fr'audulcnt

Services Defendants systemically concealed their fraud and went to great lengths to accomplish

this concealment

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 53 of 62 Page|D #: 53

225. Speeifically, Defendants knowingly misrepresented and concealed facts in order
to prevent GEICO from discovering that the Fraudulent Services were medically unnecessary
and performed pursuant to a fraudulent pre-determined protocol designed to maximize the
charges that could be submitted

226. ln addition, in every bill that Defeirdarrts submitted or caused to be submitted
Defendants uniformly concealed the fact that Defendants misrepresented and exaggerated the
level and nature of the services purportedly provided, and inflated the billing to insurers

227. GEICO maintains standard office practices and procedures that are designed to
and do ensure that no-fault claim denial forms or requests for additional verification of no-fault
claims are properly addressed and mailed in a timely manner in accordance with the No-Fault
Laws

228. ln accordance with the No-Fault Laws, and GElCO’s standard office practices
and procedures GEICO either: (i) timely and appropriately denied the pending claims for No-
Fault Benefits submitted through Defendants or (ii) timely issued requests for additional
verification with respect to all of the pending claims for No-Fault Benefits submitted through the
defendants (yet GEICO failed to obtain compliance with the requests for additional verification),
and, therefore, GElCO’s time to pay or deny the clairrrs has not yet expired

229. Defendants hired law firrrrs to pursue collection of the fraudulent charges fi'om
GEICO and other insurers These law firrrrs routinely filed expensive and time-consuming
litigation against GEICO and other insurers if the charges were riot promptly paid in full.

230. GEICO is under statutory and contractual obligations to promptly and fairly process
claims within 30 days The facially-valid documents submitted to GEICO in support of the

fraudulent charges at issue, combined with the material misrepresentations and fraudulent litigation

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 54 of 62 Page|D #: 54

activity described above, were designed to and did cause GEICO to rely upon them. As a result,
GElCG incurred damages ofmore than $1,445,000.00 based upon the fraudulent charges

231. Based upon Defendants’ material misrepresentations and other affirmative acts to
conceal their fraud from GEICO, GEICO did rrot discover and could rrot reasonably have
discovered that its damages were attributable to fraud until shortly before it filed this Complaint.

FIRST CAUSE OF ACTION
Against Kolesnikov Medical
(Declaratory Judgment ~ 28 U.S.C. §§ 2201 and 2202)

232. GEICO incorporates as though fully set forth herein, each and every allegation in
the paragraphs set forth above

233. There is an actual case in controversy between GEICO and Kolesnikov l\/ledical
regarding nrore than $737,000.00 in fraudulent billing for the Fraudulent Services that has been
submitted to GEICO.

234. Kolesnikov Medical has no right to receive payment for any pending bills
submitted to GEICO because the Fraudulent Services were not medically necessary and were
provided ~ to the extent they were provided at all - pursuant to pre-deternrined fraudulent
protocols designed solely to financially enrich Defendants rather than to treat or otherwise
benefit the lnsureds who purportedly were subjected to them.

235. Kolesnikov l\/ledical has no right to receive payment for any pending bills
submitted to GEICG because the billing codes used for the Fraudulent Services misrepresented
and exaggerated the level of services that purportedly were provided in order to inflate the
charges submitted to GEICO.

236. Kolesnikov l\/fedical has no right to receive payment for any pending bills

submitted to GEICO because the fraudulent, pre-determined treatment and billing protocols were

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 55 of 62 Page|D #: 55

subject to the direction and control of persons that were rrot licensed to practice medicine,
resulting in the performance and billing for unnecessary and inflated charges to GEICO.
237. Accordingly, GEICO requests a judgment pursuant to the Declaratory Judgment

Act, 28 U.S.C. §§ 2201 and 2202, declaring that:

(i) Kolesnikov l\/ledieal has no right to receive payment for any pending bills
submitted to GEICO because the Fraudulent Services were medically unnecessary
and were ordered and performed _ to the extent that they were performed at all -
pursuant to fraudulent, pre-determined protocols designed solely to maximize
charges to GEICO and other insurers not because they were medically necessary
or designed to facilitate the treatment of or otherwise benefit the lnsureds who

purportedly have been subjected to them;
(ii) Kolesnikov Medical has no right to receive payment for any pending bills
submitted to GEICO because the CPT codes used for the Fraudulent Services

misrepresented and exaggerated the level of services that purportedly were
provided in order to inflate the charges submitted to GEICO; and

(iii) Kolesnikov Medical has no right to receive payment for any pending bills
submitted to GEICO because the fraudulent, pre-determined treatment and billing
protocols were subject to the direction and control of persons that were not
licensed to practice nredicine, resulting in the performance and billing for
unnecessary and inflated charges to GEICO.

SECOND CAUSE ()F ACTION
Against Sabina, Yousef and Kolesnikov
(Violation of RIC(), 18 U.S.C. § 1962(c))

238. GEICO incorporates as though fully set forth herein, each and every allegation in

the paragraphs set forth above

239. Kolesnikov l\/ledieal is an ongoing “enterprise”, as that term is defined in 18 U.S.C.

§ 1961(4), that engages in activities which affect interstate commerce

240. Sabina, Yousef and Kolesnikov knowingly have conducted and/or participated

directly or indirectly, in the conduct of Kolesnikov l\/ledical’s affairs through a pattern of

racketeering activity consisting of repeated violations of the federal mail fraud statute, 18 U.S.C. §

1341, based upon the use of the United States mails to submit or cause to be submitted hundreds of

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 56 of 62 Page|D #: 56

fraudulent charges on a continuous basis for over two years seeking payments that Kolesnikov
l\/ledical was irot eligible to receive under the No-Fault Laws because: (i) the billed-for-services
were not medically necessary; (ii) the billed-for-services were performed and billed pursuant to a
pre-determined, fraudulent treatment and billing protocol designed solely to enrich Defendants
(iii) the billing codes used for the services misrepresented and exaggerated the level of services
that purportedly were provided in order to inflate the charges that could be submitted; and (iv)
the f`raudulent, pre-determined treatment and billing protocols were subject to the direction and
control of persons that were rrot licensed to practice medicine, resulting in the performance and
billing for unnecessary and inflated charges to GEICO. A representative sample of the fraudulent
bills and corresponding mailings submitted to GEICO that comprise in part, the pattern of
racketeering activity identified through the date of this Complaint are described, in part, in the
chart annexed hereto as Exhibit “1.”

241. Kolesnikov l\/Iedical’s business is racketeering activity, inasmuch as the enterprise
exists for the purpose of submitting fraudulent charges to insurers The predicate acts of mail fraud
are the regular way in which Sabina, Yousef and Kolesnikov operated Kolesnikov l\/Iedical,
inasmuch as Kolesnikov l\/Iedical never was eligible to bill for or collect No-Fault Benefits and
acts of mail fraud therefore were essential in order for Kolesnikov l\/ledical to function
Fuithermore, the intricate planning required to carry out and conceal the predicate acts of mail
fraud implies a threat of continued criminal activity, as does the fact that Defendants continue to
attempt collection on thc fraudulent billing submitted through Kolesnikov Mcdical to the present
day,

242. Kolesnikov l\/ledical is engaged in inherently unlawful acts inasmuch as its very

existence is an unlawful act, considering that it was created to engage in fraudulent billing

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 57 of 62 Page|D #: 57

Kolesnikov l\/Iedical likewise is engaged in inherently unlawful acts inasmuch as it continues to
attempt collection on fraudulent billing submitted to GEICO and other insurers These inherently
unlawful acts are taken by Kolesnikov l\/ledical in pursuit of inherently unlawful goals » nanrely,
the theft of money from GEICO and other insurers through fraudulent rio-fault billing

243. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least 81,445,000.00 pursuant to the fraudulent bills
submitted by the Defendants through Kolesnikov l\/ledical.

244. By reason of its injury, GEICO is entitled to treble damages costs and reasonable
attorneys’ fees pursuant to 18 U.S.C. §1964(0), and any other relief the Court deems just and
proper.

THIRD CAUSE OF ACTION
Against Sabina, Yousef and Kolesnikov
(Violation of RICO, 18 U.S.C. § 1962(d))

245. GEICO incorporates as though fully set forth lrerein, each and every allegation in
the paragraphs set forth above

246. Kolesnikov l\/ledical is an ongoing “enterprise”, as that term is defined in 18 U.S.C.
§ 1961 (4), that engaged in activities which affected interstate commerce

247. Sabina, Yousef, and Kolesnikov are employed by and/or associated with
Kolesnikov Medical.

248. Sabina, Yousef, and Kolesnikov knowingly have agreed, combined and conspired
to conduct and/or participate, directly or indirectly, in the conduct of Kolesnikov l\/fedical’s affairs
through a pattern of racketeering activity consisting of repeated violations of the federal mail fraud

statute, 18 U.S.C. § 1341, based upon the use of the United States mails to submit or cause to be

submitted hundreds of fraudulent charges on a continuous basis for over two years seeking

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 58 of 62 Page|D #: 58

payments that Kolesnikov Medical was rrot eligible to receive under the No-Fault Laws because:
(i) the billed-for-services were not medically necessary; (ii) the billed-for-services were
performed and billed pursuant to a pre-determined, fraudulent treatment and billing protocol
designed solely to enrich Defendants (iii) the billing codes used for the services misrepresented
and exaggerated the level of services that purportedly were provided in order to inflate the
charges that could be submitted; and (iv) the fraudulent, pre-determined treatment and billing
protocols were subject to the direction and control of persons that were not licensed to practice
medicine, resulting in the performance and billing for unnecessary and inflated charges to
GEICO, The fraudulent bills and corresponding mailings submitted to GEICO that comprise the
pattern of racketeering activity identified through the date of this Complaint are described in the
chart annexed hereto as Exhibit “1”. Each such mailing was made in furtherance of the mail fiaud
scheme

249. Sabina, Yousef, and Kolesnikov knew of, agreed to and acted in furtherance of the

common and overall objective (i.e., to defraud Liberty l\/futual and other insurers of money) by

 

submitting or facilitating the submission of the fraudulent charges to GEICO,

250. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least 81,445,000.00 pursuant to the fraudulent bills
submitted by Defendants through Kolesnikov l\/Iedical.

251. By reason of its injury, GEICO is entitled to treble damages costs and reasonable

attorneys’ fees pursuant to 18 U.S.C. §1964(c), and any other relief the Court deean just and

proper.

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 59 of 62 Page|D #: 59

FOURTH CAUSE OF ACTION
Against Sabina, Yousef, Kolesnikov and Kolesnikov Medical
(Common Law Fraud)

252, GEICO incorporates as though fully set forth herein, each and every allegation in
the paragraphs set forth above

253. Sabina, Yousef, Dr. Kolesnikov and Kolesnikov l\/ledical intentionally and
knowingly made false and fraudulent statements of material fact to GEICO and concealed material
facts from GEICO in the course of their submission of hundreds of fraudulent bills seeking
payment for the Fraudulent Services.

254. The false and fraudulent statements of material fact and acts of fraudulent
concealment include: (i) in every claim, the representation that the billed-for services were
medically necessary, when in fact the billed-for services were not medically necessary and were
performed pursuant to pre-determined protocols that were subject to direction and control by
unlicensed persons which enriched Defendants and (ii) in every claim, the representation that
the billing appropriately reflected the level of services performed, when in fact the billing codes
used for the Fraudulent Services and the manner in which the services were described
misrepresented and exaggerated the level of services that purportedly were provided in order to
inflate the charges submitted to GEICO.

255. Sabina, Yousef, Dr. Kolesnikov and Kolesnikov l\/Iedieal intentionally made the
above-described false and fraudulent statements and concealed material facts in a calculated effort

to induce GEICO to pay charges submitted through Kolesnikov l\/ledical that were not

compensable under the No-Fault Laws.

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 60 of 62 Page|D #: 60

256. GEICO has been injured in its business and property by reason of the above-
described conduct in that it has paid at least $l,445,000.00 pursuant to the fraudulent bills
submitted by Defendants through Kolesnikov l\/Iedical.

257. Defendants’ extensive fraudulent conduct demonstrates a high degree of moral
turpitude and wanton dishonesty that entitles GElCG to recover punitive damages

258. Accordingly, by virtue of the foregoing GEICO is entitled to compensatory and
punitive damages together with interest and costs and any other relief the Court deean just and
proper.

FIFTH CAUSE OF ACTION
Against Sabina, Yousef, Kolesnikov and Kolesnikov Medical
(Unjust Enriehment)

259. GElCO incorporates as though fully set forth herein, each and every allegation in
the paragraphs set forth above

260. As set forth above, Sabina, Yousef, Dr. Kolesnikov and Kolesnikov l\/ledical have
engaged in improper, unlawful, and/or unjust acts all to the harm and detriment of GEICO.

261. When GEICO paid the bills and charges submitted by or on behalf of Kolesnikov
l\/ledical for No-Fault Benefits it reasonably believed that it was legally obligated to make such
payments based on the Defendants’ improper, unlawful, and/or unjust acts

262. Sabina, Yousef, Dr. Kolesnikov and Kolesnikov l\/ledical have been enriched at
GEICO’s expense by GEICO’s payments which constituted a benefit that Defendants voluntarily
accepted notwithstanding their improper, unlawful, and unjust billing scheme

263. Deferrdants’ retention of GEICO’s payments violates fundamental principles of

justice, equity and good conscience

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 61 of 62 Page|D #: 61

264. By reason of the above, the Defendants have been unjustly enriched in an amount

to be determined at trial, but in no event less than 81,445,000.00.
JURY DEMAND

265. Pursuant to Federal Rulc of Civil Procedure 38(b), GEIC() demands a trial by
jury.

WHEREFORE, Plaintiffs Government Employees lnsurance Company, GEICO
lndemnity Company, GEICO General lnsurance Company and GEICO Casualty Company
demand that a Judgment be entered in their favor:

A. On the First Cause of Action against Kolesnikov Medical, a declaration pursuant
to the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, that Kolesnikov Medical has no
right to receive payment for any pending bills submitted to GEICO;

B. On the Second Cause of Actiorr against Sabina, Yousef and Kolesnikov,
compensatory damages in favor of GEICO an amount to be determined at trial but in excess of
$1,445,000.00, together with treble damages costs and reasonable attorneys’ fees pursuant to 18

U.S.C. § l964(c) plus interest;

C. On the 'l"hird Cause of Action against Sabina, Yousef and Kolesnikov,
compensatory damages in favor of GEICO an amount to be determined at trial but in excess of
$1,445,000.00, together with treble damages costs and reasonable attorneys’ fees pursuant to 18

U.S.C. § l964(e) plus interest;

D. On the Fourth Cause of Action against Sabina, Yousef, Kolesnikov and
Kolesnikov l\/fedical, compensatory damages in favor of GEICO an amount to be determined at
trial but in excess of $1,445,000.00, together with punitive damages costs interest and such

other and further relief as this Court deean just and proper';

Case 1:19-cV-01240-ENV-LB Document 1 Filed 03/01/19 Page 62 of 62 Page|D #: 62

E Orr the Fifth Cause of Action against Sabina, Yousef, Kolesnikov and Kolesnikov
l\/Iedical, rrrore than 81,445,000.00 for unjust enrichment, plus costs and interest and such other
and further relief as this Court deean just and proper.

Dated: l\/Iarclr l, 2019

RlVKlN RADLER LLP

By: w

Barry 1. Le y, Esq.
l\/Iichael . Sirignano, Esq.
Frank P. iscione, Esq.
926 RXR Plaza

Uniondale, New York 11556
(516) 357-3000

Counsel for P[ciz'nti`ffs‘ Government
Emp/oyees lnsurance Company, GE[CO
lndemni`ly Company, GE]CO General
lnsurance Company and GE]CO Casually
Company

414-1496 \"Z

